 

MERGER AGREEMENT

This Merger Agreement (“Agreement”) is made and entered into as of March 28,
2013 (the “Effective Date”), by and among: (i) Receivable Acquisition &
Management Corporation, a Delaware corporation having a principal place of
business at 2 Executive Drive, Suite 630, Fort Lee, New Jersey 07024 (“RAMCO”);
(ii) Cornerstone Program Advisors LLC, a Delaware limited liability company
having a principal place of business at 60 East 42nd Street, New York, New York
10165 (“Cornerstone”); (iii) Cornerstone Acquisition Corp., a Delaware
corporation having a place of business at 2 Executive Drive, Suite 630, Fort
Lee, NJ 07024 (“Cornerstone Merger Sub”); (iv) Sustainable Energy Industries,
Inc., a New York corporation having a principal place of business at 575
Lexington Avenue, 4th FL, New York, New York 10022 (“SEI”); and (v) Sustainable
Acquisition Corp., a New York corporation (“Sustainable Merger Sub”) having a
principal place of business at 2 Executive Drive, Suite 630, Fort Lee, NJ 07024
(“Sustainable Merger Sub”).  Each signatory to this Agreement is hereinafter
referred to as a “Party” and collectively as the “Parties.”

RECITALS

This Agreement sets forth the terms and conditions upon which:  (A) Cornerstone
Merger Sub, a wholly-owned subsidiary of RAMCO, shall be merged with and into
Cornerstone, with Cornerstone surviving as a wholly-owned subsidiary of RAMCO,
and (B) Sustainable Merger Sub, a wholly-owned subsidiary of RAMCO, shall be
merged with and into SEI, with SEI surviving as a wholly-owned subsidiary of
RAMCO.  Following the Mergers (as defined herein) RAMCO shall change its name to
Cornerstone Sustainable Energy Inc. or such other name as determined by
Cornerstone and SEI (“CSE”).  As a result of the Mergers, the members of
Cornerstone and shareholders of SEI  shall receive an aggregate of ninety
percent (90%) of the equity securities of RAMCO on a fully diluted basis,
subject to adjustment.

AGREEMENTS

In consideration of the mutual promises and covenants contained herein,
Cornerstone, SEI, Cornerstone Merger Sub, Sustainable Merger Sub and RAMCO agree
as follows:

1.

Certain Definitions.

In addition to the terms which may be defined elsewhere in this Agreement, as
used in this Agreement, the following terms (whether used in singular or plural
forms) shall have the following meanings:

“Affiliate” means, with respect to any Person, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person or an officer, director, holder of ten
(10%) percent or more of the outstanding equity securities of such Person, or
the parent, spouse or lineal descendant of any of the foregoing, with “control”
meaning the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract, or otherwise.





--------------------------------------------------------------------------------

“Approval” means any license, permit, consent, approval, authorization, order,
registration, filing, waiver, qualification or certification.

“Auditors” shall mean Friedman LLP, or another PCAOB registered accounting firm.

“BCL” means the New York Business Corporation Law.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
are permitted to close in the State of Delaware.

“Closing Date” means the date on which Closing occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any written contract, mortgage, deed of trust, bond, indenture,
lease, license, note, franchise, certificate, option, warrant, right, or other
instrument, document or agreement, and any oral obligation, right, agreement or
other arrangement.

“Consulting Agreements” means, the Consulting Agreements,  as of the Closing
Date, between CSE and each of Peter Fazio and Thomas Telegades.  

“Cornerstone Financial Statements” shall have the meaning set forth in Section
3.8.

“Cornerstone Member” means a member of Cornerstone as of the Effective Time.

“Cornerstone Membership Interests” means the membership interests of Cornerstone
that are outstanding as of the Effective Time (as defined below.)

“DGCL” means the Delaware General Corporation Law.

“Environmental Law” means any federal, state, foreign or local law, statute,
rule or regulation, administrative decision, order or any common law, relating
to the protection of the environment, natural resources or human health or
safety or related to any emission, spill, discharge, migration, release or
threatened release of solid waste or Hazardous Substances into the environment
(including ambient or indoor air, surface water, ground water, soil or land), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, with respect to any Person, any entity that is a member
of a “controlled group of corporations” with, or is under “common control” with,
or is a member of the same “affiliated service group” with, such Person as
defined in Section 414(b), (c), (m) or (o) of the Code.

“GAAP” means United States generally accepted accounting principles.








-2-







--------------------------------------------------------------------------------

“Governmental Authority” means the United States of America, any state,
commonwealth, territory or possession thereof, any foreign state or government,
and any political subdivision or quasi-governmental authority of any of the
same, including, but not limited to, courts, arbitrators, tribunals,
departments, commissions, boards, bureaus, agencies, counties, municipalities,
provinces and other instrumentalities.

“Hazardous Substance” means any pollutants, contaminants, chemicals, toxic or
hazardous materials, noxious substances or wastes of any type which are defined
or listed as toxic or hazardous, or any other substances that are otherwise
regulated pursuant to, any Environmental Law, including, but not limited to: (i)
oil, petroleum or petroleum compounds (refined or crude); (ii) flammable,
explosive or radioactive materials or substances or radon; (iii) asbestos in any
form that is or could become friable; (iv) lead-containing paint, pipes or
plumbing; and (v) polychlorinated biphenyls or any electrical equipment which
contains any oil or dialectic fluid containing polychlorinated biphenyls.

“Income Tax Return” means any Tax Return that relates to Income Taxes.

“Income Taxes” means all Taxes based upon, measured by, or calculated with
respect to (i) gross or net income or gross or net receipts or profits
(including, but not limited to, any capital gains, alternative minimum taxes,
net worth and any taxes on items of tax preference, but not including sales,
use, goods and services, real or personal property transfer or other similar
taxes), (ii) multiple bases (including, but not limited to, corporate franchise,
doing business or occupation taxes) if one or more of the bases upon which such
tax may be based upon, measured by, or calculated with respect to, is described
in clause (i) above, or (iii) withholding taxes measured with reference to or as
a substitute for any tax described in clauses (i) or (ii) above; and “Income
Tax” means any one of them.

“Indebtedness” means liabilities (including liabilities for principal, accrued
interest, penalties, fees and premiums) (i) for borrowed money, or with respect
to deposits or advances of any kind (other than deposits, advances or excess
payments accepted in connection with the sale of products or services in the
ordinary course of business), (ii)  evidenced by bonds, debentures, notes or
similar instruments, (iii) upon which interest charges are customarily paid
(other than obligations accepted in connection with the purchase of products or
services in the ordinary course of business), (iv) under conditional sale or
other title retention agreements, (v)  issued or assumed as the deferred
purchase price of property or services (other than accounts payable to suppliers
incurred in the ordinary course of business and paid when due), (vi)  of others
secured by (or for which the holder of such liabilities has an existing right,
contingent or otherwise, to be secured by) any Lien or security interest on
property owned or acquired by the Person in question whether or not the
obligations secured thereby have been assumed or (vii) under leases required to
be accounted for as capital leases under GAAP.

“Intellectual Property” means all domestic and foreign patents, patent
applications, (together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof),
trademarks, service marks and other indicia of origin, trademark and service
mark registrations and applications for registrations thereof, copyrights,
copyright registrations and applications for registration thereof, rights or
licenses to Internet domain names, applications and reservations therefor, and
uniform resource locators and the Internet sites








-3-







--------------------------------------------------------------------------------

corresponding thereto, trade secrets, inventions (whether or not patentable),
invention disclosures, moral and economic rights of authors and inventors
(however denominated), technical data, customer lists, corporate and business
names, trade names, trade dress, logos, brand names, know-how, mask works,
formulae, methods (whether or not patentable), designs, processes, procedures,
technology, source codes, object codes, computer software programs, software
(other than “off-the-shelf,” “shrink wrap” or “click-through” software),
databases, data collections and other proprietary information or material of any
type, whether written or unwritten.

“IRS” means the United States Internal Revenue Service.

“Judgment” means any judgment, writ, order, injunction, voluntary settlement
agreement, award or decree (including any consent decree) of any court, judge,
justice, arbitrator or magistrate, including any bankruptcy court or judge, or
any other Governmental Authority.

“Knowledge of Cornerstone” (or words of similar import) means the actual
knowledge of Thomas Telegades.

“Knowledge of Sustainable” (or words of similar import) means the actual
knowledge of Peter Fazio.

“Legal Requirements” means applicable provisions of all constitutions, treaties,
statutes, laws, rules, regulations, ordinances, codes, administrative decisions
or orders of any Governmental Authority, as well as the common law.

“Lien” means any lien, mortgage, indenture, pledge, security interest,
encumbrance or other adverse interest of any kind or description.

“Litigation” means any claim, action, suit, proceeding, arbitration or
governmental investigation (including a Tax audit) or procedure that could
result in a Judgment.

“Losses” means any claims, losses, liabilities, damages, Liens, Taxes,
penalties, costs and expenses, including, but not limited to, reasonable fees
and disbursements of counsel.

“Material Adverse Effect,” used with respect to any Person, means a material
adverse effect or change on the condition (financial or otherwise), operations
or results thereof, or properties or assets (taken as a whole), of such Person
and its subsidiaries as a whole, or any event that has occurred or circumstances
that exist that result in such material adverse effect or change; provided,
however, that “Material Adverse Effect” shall not include any event, occurrence,
fact, condition, or change, directly or indirectly, arising out of or
attributable to: (i) any changes, conditions or effects in the United States or
foreign economies or securities or financial markets in general; (ii) changes,
conditions or effects that generally affect the industries in which Cornerstone
operates; (iii) any change, effect or circumstance resulting from an action
required or permitted by this Agreement; (iv) conditions caused by acts of
terrorism or war (whether or not declared); (v) a change in law; (vi) changes in
GAAP; (vii) the announcement of the transactions contemplated in this Agreement;
(viii) changes in political conditions; or (ix) acts of God.








-4-







--------------------------------------------------------------------------------

 “Membership Interests” means each membership interest of Cornerstone
outstanding prior to the Merger.

“Mergers” shall have the meaning set forth in Section 2.1(a).

“Merger Consideration” means the aggregate amount of shares issued pursuant to
this Agreement for or in respect of the Membership Interests in Cornerstone and
the Sustainable Shares in SEI.

“Merger Subs” means Cornerstone Acquisition Corp. and Sustainable Acquisition
Corp.

 “Organizational Documents” means, with respect to any corporation, those
instruments that at the time constitute its charter as filed or recorded under
the Legal Requirements of the jurisdiction of its incorporation, including the
articles or certificate of incorporation and its by-laws, in each case including
all amendments thereto, as the same may have been restated; with respect to any
limited liability company, those instruments that at the time constitute its
certificate of organization as filed or recorded under the Legal Requirements of
the jurisdiction of its organization and its limited liability company agreement
or operating agreement, in each case, including all amendments thereto, as the
same may be restated; and, with respect to any other entity, the equivalent
organizational or governing documents of such entity.

“Permitted Liens” means (i) Liens for Taxes (A) not currently due and payable,
or (B) being contested in good faith by appropriate proceedings for which
adequate reserves have been provided in the Audited Financial Statements; (ii)
Liens of carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for sums not yet delinquent; and (iii) all secured
party lenders of Cornerstone who have perfected security interests though
appropriate UCC filings as of the date of this Agreement.

“Person” means any natural person, Governmental Authority, corporation, general
or limited partnership, limited liability company, joint venture, trust,
association or unincorporated entity of any kind.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Related Person” means, with respect to a specified entity (i) each other Person
who owns of record or beneficially at least five percent of the outstanding
capital stock or other equity securities of such entity, (ii) each individual
who is an officer, director, manager, member, employee or owner of such entity,
and (iii) any Affiliate or immediate family member of any Person described in
clause (i) or (ii) of this definition.

“Sustainable Shareholder” means a holder of Common Stock of SEI as of the
Effective Time.

“Sustainable Shares” means the shares of Common Stock of SEI that are
outstanding as of the Effective Time.

“Tax Return” means any report, return, statement or other written information
supplied, or required by Legal Requirements to be supplied, to any Governmental
Authority in connection with any Taxes.








-5-







--------------------------------------------------------------------------------

“Taxes” means (i) all levies and assessments of any kind or nature imposed by
any Governmental Authority, including, but not limited to, all income, sales,
use, ad valorem, value added, franchise, severance, net or gross proceeds,
withholding, payroll, employment, excise or property taxes, together with any
interest thereon and any penalties, additions to tax or additional amounts
applicable thereto, and (ii) any liability for the payment of any amount of the
type described in clause (i) above as a result of (A) being a “transferee”
(within the meaning of Section 6901 of the Code) of another Person, (B) being a
member of an affiliated, combined or consolidated group, or (C) a contractual
arrangement or otherwise.

2.

Basic Transaction.

2.1.

The Mergers.  

(a)

(i) Upon the terms and subject to the satisfaction or waiver of the conditions
set forth in this Agreement, and in accordance with applicable Legal
Requirements.  At the Effective Time, (i) Cornerstone Merger Sub shall be merged
with and into Cornerstone, with Cornerstone surviving as a wholly-owned
subsidiary of RAMCO, and the separate existence of Cornerstone Merger Sub shall
cease (the “Cornerstone Merger”); and (ii) Sustainable Merger Sub shall be
merged with and into SEI, with SEI surviving as a wholly-owned subsidiary of
RAMCO, and the separate existence of Sustainable Merger Sub shall cease (the
“Sustainable Merger” and together with the Cornerstone Merger, hereinafter the
“Mergers”).

(ii) At Closing, Cornerstone, SEI and RAMCO shall duly prepare, execute,
acknowledge and deliver to the Secretaries of State of the States of Delaware
and New York certificates of merger in the forms attached as Exhibit 2.1(a) and
2.1(b) (“Certificate of Merger”).  The Mergers shall become effective upon the
filing of the Certificates of Merger with the Secretaries of State of the States
of Delaware and New York (the “Effective Time”).

(b)

(1) The Cornerstone Merger shall have the effect set forth in Section 264 of the
DGCL.  The Certificate of Formation of Cornerstone in effect immediately prior
to the Effective Time shall be the Certificate of Formation of Cornerstone until
amended as provided therein or by applicable Legal Requirements.  The Operating
Agreement of Cornerstone shall be amended and restated at and as of the
Effective Time and shall be adopted as the Operating Agreement of Cornerstone. 

(ii)

The Sustainable Merger shall have the affect set forth in Section 906 of the
BCL.  The Certificate of Incorporation of SEI in effect immediately prior to the
Effective Time shall be the Certificate of Incorporation of SEI, until amended
as provided therein or by applicable Legal Requirements.  The By-Laws of SEI in
effect immediately prior to the Effective Time shall be adopted as the By-Laws
of SEI.

(c)

The parties intend for the Mergers as contemplated hereunder to qualify as a
tax-free exchange pursuant to Section 368(a)(1) of the Code. The parties agree
to file any and all tax returns consistent with the treatment of the Mergers as
a tax-free transaction under Section 368(a) of the Code.








-6-







--------------------------------------------------------------------------------



2.2.

Conversion of Cornerstone Membership Interests and Sustainable Shares.

(a)

At and as of the Effective Time, by virtue of the Mergers and without any action
on the part of Cornerstone or RAMCO, all of the Cornerstone Membership Interests
shall be converted into the right to receive the pro rata shares of the Merger
Consideration in accordance with Section .  

(b)

At and as of the Effective Time, all of the Sustainable Shares shall be
converted into the right to receive the pro rata share of the Merger
Consideration in accordance with Section 2.3.

(c)

No Cornerstone Membership Interest and no Sustainable Shares shall be deemed to
be outstanding or to have any rights other than those set forth in this Section
 after the Effective Time.

2.3.

Merger Consideration.  Upon the terms and subject to the conditions set forth in
this Agreement, RAMCO shall issue irrevocable instructions to its transfer agent
to pay the Merger Consideration to the Cornerstone Members and Sustainable
Shareholders as follows:

(a)

RAMCO shall pay to the Cornerstone Members and Sustainable Shareholders, as they
designate, aggregate Merger Consideration of ninety percent (90%) of RAMCO’s
outstanding common stock on a fully diluted basis as of the Closing Date.  All
Cornerstone Membership Interests and Sustainable Shares shall automatically be
cancelled, retired and cease to exist and any certificates or other indicia of
ownership previously representing the Cornerstone Membership Interests and
Sustainable Shares shall represent only the right to receive the aggregate
Merger Consideration.

(b)

RAMCO shall pay from its own funds all of its transaction costs required by this
transaction, consisting primarily of legal and accounting expenses, including,
but not limited to, the preparation and filing of RAMCO’s Form 10-Q for March
31, 2013, however, not the audit expense of this transaction.  RAMCO shall pay
all outstanding payables as of the date of this Agreement prior to the Closing.
 As of the Closing Date, RAMCO shall have on deposit $50,000 for the benefit of
Cornerstone and SEI and shall have no liabilities.

(c)

Prior to the Sustainable Merger, Sustainable Energy LLC shall have transferred
to SEI all right, title and interest in the Engine Technology License Agreement
dated November 15, 2012 with Deluge, Inc., the OEM Supply and Marketing and
Sales Agreement dated as of December 1, 2010 with Deluge, Inc., and all
associated intellectual property and non-disclosure agreements.  All filings
with the Securities and Exchange Commission (“SEC”) of the foregoing agreements
shall seek confidential treatment, if permitted, by the SEC.

2.4.

Exchange of Shares.

(i)

 Cancellation of Cornerstone Membership Interests.  At the Closing, each
Cornerstone Member shall execute and deliver to RAMCO an irrevocable power of
such Membership Interests and RAMCO shall deliver to the Cornerstone Members
their respective portion of the Merger Consideration, as set forth in this
Agreement. The Merger








-7-







--------------------------------------------------------------------------------

Consideration to be issued to the Cornerstone Members in accordance with the
terms hereof shall be issued in full satisfaction of all rights pertaining to
the Cornerstone Membership Interests.

(ii)

Cancellation of Sustainable Shares.  At the Closing, each Sustainable
Shareholder shall execute and deliver to RAMCO an irrevocable power of such
Sustainable Shares and RAMCO shall deliver to the Sustainable Shareholders their
respective portion of the Merger Consideration as set forth into his Agreement.
 The Merger Consideration to be issued to Sustainable Shareholders in accordance
with the term hereof shall be issued in full satisfaction of all rights
pertaining to Sustainable Shares.

2.5.

Spinoff of RAMCO Business.  Upon the Effective Time, other than the Excluded
Assets set forth on Schedule 2.5 attached hereto, RAMCO has no other assets and
RAMCO shall have none of the liabilities set forth on Schedule 5.7 attached
hereto.  

2.6.

Consulting Agreements.  Pursuant to the Consulting Agreements, Peter Fazio shall
become Chief Operating Officer of RAMCO and Thomas Telegades shall become Chief
Executive Officer of RAMCO as of the Effective Time. 

3.

Representations and Warranties of Cornerstone Members.  Cornerstone Members
represent and warrant to RAMCO as follows:

3.1.

Organization and Qualification of Cornerstone.  Cornerstone is a limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has all requisite power and
authority to own and lease the properties and assets it currently owns and
leases and to conduct its activities as currently conducted and as presently
contemplated to be conducted.  Cornerstone is duly qualified to do business as a
foreign corporation and is in good standing (with respect to jurisdictions that
recognize the concept of good standing) in all jurisdictions in which the
ownership or leasing of the properties and assets owned or leased by it or the
nature of its activities makes such qualification necessary, and where the
failure to be so qualified could have a Material Adverse Effect on Cornerstone.
 Schedule 3.1 is a true and complete list of (i) the jurisdictions of
organization of Cornerstone and each jurisdiction in which Cornerstone is
qualified to do business, (ii) every state or foreign jurisdiction in which
Cornerstone has employees or facilities and (iii) the directors and officers of
Cornerstone.

3.2.

Authority.  Cornerstone has all necessary power and authority to execute and
deliver this Agreement and each other instrument or document required to be
executed and delivered by it pursuant to this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
 The execution and delivery by Cornerstone of this Agreement, the performance of
its obligations hereunder and the consummation by Cornerstone of the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of Cornerstone, as applicable, and no other
proceedings on the part of Cornerstone is necessary to authorize this Agreement
or to consummate the transactions so contemplated herein.  This Agreement has
been duly and validly executed and delivered by Cornerstone and constitutes a
legal, valid and binding obligation of  Cornerstone  enforceable against
Cornerstone in accordance with its terms, except to the extent that the
enforceability








-8-







--------------------------------------------------------------------------------

thereof may be limited by general equitable principles or the operation of
bankruptcy, insolvency, reorganization, moratorium or similar laws.

3.3.

Capitalization of Cornerstone; Organizational Documents; Books and Records.  

(a)

The Cornerstone Membership Interests have been duly authorized and are validly
issued and outstanding. There are no declared or accrued and unpaid
distributions with respect to any Cornerstone Membership Interests. All
Cornerstone Membership Interests were issued in compliance with applicable
federal and state securities laws.  Cornerstone has never adopted, sponsored or
maintained any option plan or any other plan or agreement providing for equity
compensation to any Person.  Except as set forth on Schedule 3.3(a) attached
hereto, there are no equity interests of Cornerstone issued, reserved for
issuance or outstanding and no other Person owns or has the right to purchase or
receive any Membership Interests or other equity interest in Cornerstone. There
are no authorized or outstanding subscriptions, options, convertible securities,
bonds, debentures, notes, exchangeable securities, warrants, puts, calls, equity
interests or other rights of any kind issued or granted by, or binding upon,
Cornerstone to sell or otherwise issue or to purchase or otherwise acquire any
security of or ownership interest in Cornerstone. There are not, as of the date
hereof, and there will not be at the Effective Time, any membership agreements,
operating agreements, voting trusts or other agreements or understandings to
which Cornerstone is a party.  Except as set forth on Schedule 3.3(a), there are
no outstanding contractual obligations of Cornerstone to repurchase, redeem or
otherwise acquire any Cornerstone Membership Interests, options, warrants or
other equity interests of Cornerstone.

(b)

Cornerstone has delivered to RAMCO true and complete copies of the
Organizational Documents of Cornerstone.  Such Organizational Documents are in
full force and effect.  The books of Cornerstone contain accurate and complete
records of all meetings held by, and actions taken by, the members or managers
of Cornerstone, and no meeting of any members or managers have been held where
material matters were approved, voted upon or acted upon for which minutes have
not been prepared and are not contained in such minute books.

3.4.

Cornerstone Subsidiaries.  Except as set forth on Schedule 3.4 attached hereto,
Cornerstone does not own, directly or indirectly, any equity interests in any
corporation, partnership, joint venture, limited liability company, trust or
other legal entity.  Cornerstone does not own (and has never in the past owned)
any equity, partnership, stock, membership, or similar interest in, or any
interest convertible into or exchangeable or exercisable for, directly or
indirectly, any equity, partnership, stock, membership or similar interest in,
any Person, and is not under any obligation to form or participate in, provide
funds to, or make any loan, capital contribution or other investment in, any
Person.  

3.5.

No Conflicts; Required Consents.  Except as described on Schedule 3.5, the
execution and delivery by Cornerstone of this Agreement, and the consummation of
the transactions contemplated hereby and thereby will not:  (i) conflict with or
violate any provision of the Organizational Documents of Cornerstone; (ii) to
the Knowledge of Cornerstone, violate any provision of any Legal Requirements;
(iii) conflict with, violate, result in a breach of, constitute a default under
(determined without regard to requirements of notice or lapse of time,








-9-







--------------------------------------------------------------------------------

or both) or accelerate or permit the acceleration of the performance required
by, any Contract to which Cornerstone is a party; (iv) require any consent,
approval or authorization of, or filing of any certificate, notice, application,
report or other document with, any Governmental Authority or other Person; or
(v) result in the creation or imposition of any Lien on any assets or properties
of Cornerstone.

3.6.

Litigation.  There is no Litigation pending or, to the Knowledge of Cornerstone,
threatened against Cornerstone or any of its officers, directors or shareholders
and Cornerstone has not received written notice of any claim, complaint,
incident, report, threat or notice of any such Litigation and, to the Knowledge
of Cornerstone, there is no basis therefor.  There is no Litigation pending or
threatened against any other Person by Cornerstone.  There are no outstanding
Judgments against or involving or affecting Cornerstone or any of its assets or
properties, and Cornerstone is not in default with respect to any such Judgment
of which it has Knowledge or served upon it.

3.7.

Compliance with Applicable Legal Requirements.  

(a)

Cornerstone has complied and is in compliance with all Legal Requirements
applicable to it and to its assets, properties, operations and business.  To the
Knowledge of Cornerstone, Cornerstone has not received any notice from any
Governmental Authority to the effect, or otherwise been advised, that it is not
in compliance with any such Legal Requirements, and Cornerstone has no Knowledge
that any existing circumstances are likely to result in a Litigation for a
violation of any such Legal Requirement.  To the Knowledge of Cornerstone, no
investigation or review by any Governmental Authority with respect to
Cornerstone, Cornerstone’s agents, or other representatives is pending or, to
the Knowledge of Cornerstone, threatened, nor has any Governmental Authority
given Cornerstone written notice of its intention to conduct the same.  

(b)

There is no Contract or Judgment binding upon Cornerstone which has had or could
reasonably be expected to have the effect of prohibiting or impairing any
business practice of Cornerstone, any acquisition of property (tangible or
intangible) by Cornerstone, the conduct of business by Cornerstone, or otherwise
limiting the freedom of Cornerstone to engage in any line of business or to
compete with any Person.  Without limiting the generality of the foregoing,
Cornerstone has not entered into any Contract under which it is restricted from
selling, licensing, manufacturing or otherwise distributing any products or from
providing services to customers or potential customers or any class of
customers, in any geographic area, during any period of time, or in any segment
of the market.

(c)

Without limiting any provision of this Agreement: (i) neither Cornerstone nor,
to the Knowledge of Cornerstone, any officer, manager, agent, employee or other
Person associated with or acting on behalf of Cornerstone has, directly or
indirectly (a) paid or delivered or agreed to pay or deliver any fee, commission
or other sum of money or item of property, however characterized, to any Person,
government official or other party that is illegal or improper under any
applicable Legal Requirement, (b) used any funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(c) made any unlawful payment or offered anything of value to any foreign or
domestic government official or employee or to any foreign or domestic political
parties or campaigns, (d) violated or








-10-







--------------------------------------------------------------------------------

is in violation of any provision of the United States Foreign Corrupt Practices
Act of 1977 (15 United States Code Section 78dd-1, et seq.), as amended, or any
applicable Legal Requirement of similar effect, (e) made any unlawful bribe,
rebate, payoff, influence payment, kickback or transfer of value to any other
Person or (f) established or maintained any fund that has not been recorded in
the books and records of Cornerstone, or (ii) Cornerstone has complied and is in
compliance with applicable provisions of the United States export and sanctions
laws, and regulations implemented thereunder, including the Arms Export Control
Act (22 United States Code Section 2751 et seq.), as amended, the Export
Administration Act (50 United States Code Section 2401 et seq.), as amended, the
International Emergency Economic Powers Act (50 United States Code Section 17091
et seq.), as amended, and the various sanctions regulations administered by the
Office of Foreign Assets Control of the Department of the Treasury of the United
States, as amended.  Without limiting the foregoing, Cornerstone has not made
any investments or performed any Contracts in, or involving a Person from, Cuba,
Iran, Sudan, Syria or Burma (Myanmar).

(d)

Cornerstone is not in violation of any applicable Legal Requirements relating to
terrorism or money laundering, including Executive Order No. 13224, the USA
PATRIOT Act, applicable Legal Requirements comprising or implementing the Bank
Secrecy Act and applicable Legal Requirements administered by the United States
Treasury Department’s Office of Foreign Asset Control (as any of the foregoing
Legal Requirements may from time to time be amended, renewed, extended, or
replaced) (collectively, “Anti-Terrorism Law”) and has not engaged in or
conspired to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(e)

To the Knowledge of Cornerstone, neither Cornerstone nor any agents acting or
benefiting in any capacity in connection with this Agreement or the transactions
contemplated hereby is any of the following (each a “Blocked Person”): (i) a
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224; (ii) a Person owned or controlled by, or
acting for or on behalf  of,  any Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order No. 13224: (iii) a
Person with which RAMCO is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; (iv) a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224; (v) a Person that is named as a “specially designated national” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or (vi) a Person who is
affiliated or associated with a Person listed above.

(f)

To the Knowledge of Cornerstone, neither Cornerstone nor any of its agents
acting in any capacity in connection with this Agreement or the transactions
contemplated hereby (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.








-11-







--------------------------------------------------------------------------------



3.8.

Financial Statements.  

(a)

As soon as reasonably available, but no later than ten (10) days prior to the
Closing Date, Cornerstone shall provide copies of Cornerstone’s consolidated
balance sheets, statements of income and statements of cash flows as of and for
the years ended December 31, 2012 and 2011 (the “Cornerstone Financial
Statements”).

(b)

The Cornerstone Financial Statements will be prepared in accordance with GAAP,
applied on a consistent basis throughout the period involved and present fairly
in all material respects the financial condition of Cornerstone as of the dates
of such statements and the results of operation for the periods then ended.
Cornerstone had no liabilities, commitments or obligations of any nature,
whether absolute, accrued, contingent or otherwise not shown and adequately
provided for in the Cornerstone Financial Statements or in the Schedules to this
Agreement.

(c)

As of the Closing, Cornerstone will represent that (i) since December 31, 2012
(the “Cornerstone Financial Statements Date”), there has been no change by
Cornerstone in the accounting principles, policies and methods of Cornerstone
except as required by changes in GAAP.

(d)

As soon as reasonably available, but no later than 65 days following the Closing
Date, Cornerstone shall provide to RAMCO the Cornerstone Financial Statements
which have been audited by the Auditors at Cornerstone’s expense.

3.9.

Liabilities.  Except as set forth on Schedule 3.9, to the Knowledge of
Cornerstone, Cornerstone does not have any liabilities of any kind or nature
whatsoever (accrued, absolute, contingent or otherwise), except (a) those which
are adequately reflected or reserved against in the Cornerstone Financial
Statements; (b) those that were incurred in the ordinary course of business
consistent with past practice since the Cornerstone Financial Statements Date;
(c) obligations not in default under Contracts entered into by Cornerstone; (d)
liabilities under the executory portion of any licenses, permits, consents,
approvals, certificates or governmental approvals to which Cornerstone is bound;
and (e) the Cornerstone Financial Statements.  

3.10.

Tax Returns and Payments.  

(a)

Except as described on Schedule 3.10, Cornerstone:

(i)

has timely paid or caused to be paid all Taxes required to be paid by it through
the date hereof and as of the Closing (whether or not shown as due on any Tax
Return); and

(ii)

has filed or caused to be filed in a timely manner (within any applicable
extension periods) all Tax Returns required to be filed by it with the
appropriate Governmental Authority in all jurisdictions in which such Tax
Returns are required to be filed, and all Tax Returns filed on its behalf were
complete and correct in all material respects.








-12-







--------------------------------------------------------------------------------



(b)

Cornerstone has previously delivered true, correct and complete copies of all
Income Tax Returns filed by or on behalf of Cornerstone through the date hereof
for the periods ending December 31, 2010, December 31, 2011 and for all
subsequent periods, including December 31, 2012.

(c)

Except as described on Schedule 3.10, to the Knowledge of Cornerstone:

(i)

Cornerstone has not been notified by the IRS or any other Governmental Authority
that any issues have been raised (and no such issues are currently pending) by
the IRS or any other taxing authority in connection with any Tax Return filed by
it or on its behalf; there are no pending Tax audits and no waivers of statutes
of limitations have been given or requested with respect to Cornerstone; no Tax
Liens have been filed against Cornerstone; and no unresolved deficiencies or
additions to Taxes have been proposed, asserted, or assessed against
Cornerstone; and

(ii)

no claim has been made within the last five years by any Governmental Authority
in a jurisdiction in which Cornerstone does not file Tax Returns that
Cornerstone is or may be subject to taxation by that jurisdiction.

(d)

Cornerstone is a limited liability company for U.S. federal Income Tax purposes.

(e)

Cornerstone has not changed its accounting method as described in Section 481 of
the Code, has a request pending with, or been required by the IRS, to change its
accounting methods.

(f)

Cornerstone has timely withheld all amounts required by Legal Requirements or
agreement to be withheld from the wages, salaries or other payments to employees
of or consultants or contractors to Cornerstone has filed returns and deposits
with the relevant Governmental Authority where applicable, and is not liable for
any arrears of wages, compensation, Taxes, penalties or other sums for failure
to comply with any of the foregoing.

(g)

Cornerstone is not a party to any Tax sharing agreement or similar arrangement
(including an indemnification agreement or arrangement).  Cornerstone has never
been a member of a group filing a consolidated federal income Tax Return or a
combined, consolidated, unitary or other affiliated group Tax Return for state,
local or foreign Tax purposes and Cornerstone has no liability for the Taxes of
any person under Treasury Regulation Section 1.1502-6 (or any corresponding
provision of state, local or foreign Tax law), or as a transferee or successor,
or by contract, or otherwise.

(h)

Cornerstone will not be required to include any amount in income for taxable
periods (or portions thereof) after the Closing Date as a result of (i) entering
into any “closing agreement” within the meaning of Section 7121 of the Code (or
any similar provision of applicable state, local or foreign Law) on or prior to
the Closing Date, (ii) any intercompany transaction or excess loss account
described in the Treasury Regulations promulgated pursuant to Section 1502 of
the Code (or any corresponding or similar provision of state, local or foreign








-13-







--------------------------------------------------------------------------------

law),  (iii) any installment sale or open transaction disposition made on or
prior to the Closing Date, and (iv) any prepaid amount received on or prior to
the Closing Date.

3.11.

Absence of Certain Changes or Events.  Cornerstone has conducted its business
only in the ordinary and usual course and in a manner consistent with past
practice and there has not been any change, event, loss, development, damage or
circumstance affecting Cornerstone which, individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect.    

3.12.

Material Cornerstone Contracts.  Schedule 3.12  lists all of the  Material
Contracts of the following nature to which Cornerstone is a party or any of its
properties or assets are bound (the “Material Cornerstone Contracts”):
(i) Contracts evidencing indebtedness for borrowed money, or guarantees of the
obligation of any other Person in respect of borrowed money or of any other
obligation of any current or former Affiliate of Cornerstone; (ii) leases or
subleases or other agreements with respect to occupancy of real property;
(iii) leases of machinery, equipment or other tangible personal property; (iv)
Contracts limiting the freedom of Cornerstone to engage or compete in any
activity, or to use or disclose any information in its possession; (v) any
Contract with any employee, consultant or independent contractor or any Contract
relating to bonus, compensation, pension, insurance, retirement, deferred
compensation or other similar Contract, plan, trust, fund or other Contract for
the benefit of employees; (vi) any license of, or other Contract with respect
to, Intellectual Property (excluding off-the-shelf software programs licensed by
Cornerstone pursuant to “shrink-wrap” licenses); (vii) any Contract with any
Affiliate of Cornerstone; (viii) any Contract with any distributor, dealer,
manufacturer’s representative or sales representative; (ix) any Contract
pursuant to which Cornerstone purchases materials, supplies, equipment, products
or services (excluding stand-alone purchase orders issued in the ordinary course
of business); (x) any Contract pursuant to which Cornerstone sells any product
or service to a third party (excluding stand-alone purchase orders issued in the
ordinary course of business); (xi) any Contract pursuant to which Cornerstone
may be obligated to (A) sell, transfer, pledge, dispose of or encumber any
assets or properties, other than dispositions of inventory and supplies in the
ordinary course of business, (B) issue, sell, transfer, pledge, dispose of or
encumber any shares of capital stock or other ownership interest of any class,
or any options, warrants, convertible or exchangeable securities or other rights
of any kind to acquire any shares of capital stock or any other ownership
interest, or (C) acquire (by merger, consolidation, acquisition of stock or
assets or otherwise) any interest in any Person or any division thereof, or
(xii) any other Contract that individually contemplates payments by or to
Cornerstone exceeding $10,000 in any twelve-month period and is not subject to
cancellation by Cornerstone on less than thirty (30) days’ notice without
penalty.  Cornerstone has delivered to RAMCO true and complete copies of all
Material Cornerstone Contracts, including all amendments thereto.  Cornerstone
is not in breach or default under the terms of any Material Cornerstone Contract
and, to the Knowledge of Cornerstone, there exists no event, condition or
occurrence which (with or without due notice or lapse of time, or both) would
constitute such a breach or default by Cornerstone, nor has Cornerstone received
any written notice of any breach or default or alleged breach of default under
any Material Cornerstone Contract.  To the Knowledge of Cornerstone, no other
party to any Material Cornerstone Contract is in breach or default under the
terms thereof, and, to the Knowledge of Cornerstone, there exists no event,
condition or occurrence which (with or without due notice or lapse of time, or
both) would constitute such a breach or default by any such party, nor has
Cornerstone








-14-







--------------------------------------------------------------------------------

received any written notice of any breach or default by any such party.  The
Material Cornerstone Contracts are in full force and effect and are valid and
binding obligations of Cornerstone and, to the Knowledge of Cornerstone, the
other parties thereto.  Cornerstone has not received any written notice from any
other party to a Material Cornerstone Contract of the termination or threatened
termination thereof, or of any claim, dispute or controversy with respect
thereto, nor, to the Knowledge of Cornerstone, is there any basis therefor.
 Except as provided on Schedule 3.5, no consent of, or notice to, any third
party is required under any Material Cornerstone Contract as a result of or in
connection with, and neither the enforceability nor any of the terms or
provisions of any Material Cornerstone Contract will be affected in any manner
by, the execution, delivery and performance of this Agreement, or the
transactions contemplated hereby.

3.13.

Title to and Status of Assets and Properties.  Schedule 3.13 lists all real
property owned by Cornerstone and all real property leases and subleases under
which Cornerstone is the lessee.  Except as set forth on Schedule 3.13,
Cornerstone is the sole and exclusive legal and equitable owner of all right,
title and interest in, and has good, valid and marketable title to, all assets,
properties and rights purported to be owned by Cornerstone, and the legal and
valid right to use all other assets, properties and rights used or held for use
by Cornerstone (collectively, the “Cornerstone Assets”).  For the avoidance of
doubt, all of Cornerstone’s customer Contracts, whether signed, in the process
of being signed and/or currently under negotiations, shall be deemed to be
Cornerstone Assets.  Each lease and sublease of real property (each, a “Lease”)
is valid and in full force and effect and neither Cornerstone, nor, to
Cornerstone’s Knowledge, any other party to a Lease, has violated any provision
of, or taken or failed to take any act which, with or without notice, lapse of
time, or both, would constitute a default of the provisions of such Lease, and
Cornerstone has not received written notice that it has breached, violated or
defaulted under any Lease.  Cornerstone has provided RAMCO with true, correct
and complete copies of all Leases, including all amendments thereto.  Other than
the fee and leased parcels of real property set forth in Schedule 3.13,
Cornerstone has not entered into any letter of intent, purchase contract, option
or other agreement by which Cornerstone has agreed to acquire any fee or leased
parcel of real property.  There are no mortgages or monetary liens or judgments
encumbering the owned real property or the leasehold interests of Cornerstone in
any leased or subleased parcels of real property.  All tangible assets included
in the Cornerstone Assets have been maintained in accordance with normal
industry practice and are in good operating condition and repair, subject to
ordinary wear and tear, and there has not been any interruption of the
operations of Cornerstone’s business due to the condition of any such assets or
properties.  Cornerstone Assets comprise all assets, properties, rights and
Contracts used in connection with the operation of Cornerstone’s business, which
are all of the assets, properties, rights and Contracts necessary for the
operation of Cornerstone’s business by CSE following the Closing in
substantially the same manner as it is currently operated.  No other Person owns
or has the right to use any of the assets or property used in connection with
the operation of Cornerstone’s business.  Cornerstone is not aware of any fact
or condition relating to Cornerstone or any assets or properties thereof that
will require a significant expenditure to address within the next twelve months.

3.14.

Employee Relations.  








-15-







--------------------------------------------------------------------------------



(a)

Cornerstone is not a party to, or bound by any, collective bargaining agreements
and no union or other labor organization is certified to represent the employees
of Cornerstone.  There are no existing or, to the Knowledge of Cornerstone,
threatened, labor disputes, representation questions or union organizing
activities with respect to the employees of Cornerstone.

(b)

The Cornerstone has complied with all Legal Requirements relating to employment
and employment practices, including, without limitation, payment of income and
payroll Taxes, payment of wages, worker classification, overtime and minimum
wage requirements, occupational safety and health, unlawful discrimination and
any payments, contributions or premiums payable to any Governmental Authority
with respect to social insurance, unemployment compensation, workers’
compensation or other statutorily required benefits or obligations for the
employees of Cornerstone.

(c)

There are no labor and/or employment disputes, lawsuits, employee grievances or
disciplinary actions or investigations pending or, to Cornerstone’s Knowledge,
threatened, against or involving Cornerstone by any current or former employees
of Cornerstone.

(d)

Within the past three years, Cornerstone has not conducted a “plant closing” or
a “mass layoff”, as each of those terms is defined in the Workers’ Adjustment
and Retraining Notification Act (“WARN”) (or similar, applicable state law),
without complying with the notice requirements of WARN or similar, applicable
state law.

3.15.

Employment Contracts and Terms.  Except as described on Schedule 3.15,
Cornerstone is not a party to or bound by any employment Contracts.  Schedule
3.15 includes the names, positions, hire dates, work location, accrued leave and
compensation amounts (including base compensation amounts and all salary, bonus
and incentive awards) of all employees of Cornerstone employed as of the date of
this Agreement. Except as described on Schedule 3.15, all employees of
Cornerstone as of the date hereof are employed “at will” and, to the Knowledge
of Cornerstone, are eligible to work lawfully in the United States.

3.16.

Insurance.  Schedule 3.16 includes a list of each insurance policy covering
Cornerstone Assets, Cornerstone’s activities as currently conducted, or
Cornerstone’s employees, including the type, carrier, policy number and
expiration date (the “Cornerstone Insurance Policies”).  All premiums due and
payable with respect to Cornerstone Insurance Policies through the date hereof
have been paid, and Cornerstone has not received any written or oral notice from
any such underwriter of non-coverage of any particular claim or of cancellation,
non-renewal, material premium increase or other material change in prospective
coverage with respect to any Cornerstone Insurance Policy.  No claim is
currently pending under any Cornerstone Insurance Policy.  Such policies are
sufficient for compliance with all Legal Requirements and Contracts to which
Cornerstone is a party or by which it is bound.  Cornerstone is not in breach or
default and, to the Knowledge of Cornerstone, no event has occurred which, with
notice or lapse of time, would constitute a breach or default under any
Cornerstone Insurance Policy, or permit termination or modification under any
Cornerstone Insurance Policy.








-16-







--------------------------------------------------------------------------------



3.17.

Environmental.  Except as described on Schedule 3.17,

(a)

no written notice, notification, demand, claim, letter, request for information,
citation, summons, complaint or order has been received by, and no notice,
demand, claim, letter, request for information, investigation or legal
proceeding is pending or, to the Knowledge of Cornerstone, threatened against
Cornerstone with respect to any matters relating to or arising out of any
Environmental Law;

(b)

Cornerstone is and has at all times been in compliance, in all material
respects, with all Environmental Laws and with any necessary Environmental
Permits (as hereinafter defined); Cornerstone possesses all necessary permits,
authorizations, approvals, licenses, consents, exemptions and other governmental
authorizations required for their current operations under applicable
Environmental Laws (“Environmental Permits”); all such Environmental Permits are
in full force and effect; Cornerstone is not in violation of any Environmental
Permit or of any obligations, orders, schedules and timetables issued pursuant
thereto; and there are no proceedings pending or, to the Knowledge of
Cornerstone, threatened which would jeopardize the validity of any Environmental
Permit;

(c)

to the Knowledge of Cornerstone, there are no facts, circumstances or conditions
that could reasonably be expected to be the basis of or to result in Cornerstone
incurring liability for the release of Hazardous Substances or incurring any
liability, obligations, requirements for remedial or corrective action or costs
under Environmental Laws, or could reasonably be expected to prevent or restrict
Cornerstone’s compliance with Environmental Laws or to restrict its use or
transfer of any property pursuant to Environmental Laws;

(d)

to the Knowledge of Cornerstone, none of the properties currently or formerly
owned, leased or operated by Cornerstone has been listed in, nor has Cornerstone
disposed or transported any Hazardous Substances to any site that has been
listed in, the National Priorities List or any other list of sites requiring
clean-up or investigation under Environmental Law maintained by any Governmental
Authority; and

(e)

Cornerstone has made available to RAMCO complete, true and correct copies of all
material environmental records, reports, assessments, studies, sampling results,
investigations, audits, notifications, Environmental Permits and pending permit
applications.  A list of such materials is provided in Schedule 3.17.

3.18.

Cornerstone Benefit Arrangements.  

(a)

Schedule 3.18 includes a true and complete description of all arrangements under
or with respect to which Cornerstone or any of its ERISA Affiliates provides
employee or executive compensation (other than salary or wage), bonus or
benefits to any current, former or retired employee, any employee on an approved
leave of absence, or any dependent of such Person, whether or not such
Cornerstone Benefit Arrangement is covered by ERISA (each, a “Cornerstone
Benefit Arrangement”).








-17-







--------------------------------------------------------------------------------

Cornerstone has provided to RAMCO true and complete copies of each Cornerstone
Benefit Arrangement or, in the case of each Cornerstone Benefit Arrangement not
existing in written form, a complete and accurate description of its material
terms.

(b)

Cornerstone does not contribute or have any obligation to contribute, nor has it
contributed or had any obligation to contribute, to any multi-employer plan,
multiple-employer plan, multiple employer welfare arrangement, a self-funded
employee welfare plan, or defined benefit plan subject to Title IV of ERISA (as
each term is defined in ERISA) in which any former, retired or current employees
have or have had any right to participate.  Cornerstone has no obligation to
provide any former or retired employees with health insurance, life insurance or
other welfare benefits, other than as required by the health care continuation
and notice provisions of ERISA Section 601, et seq. and Code Section 4980B and
applicable state law.

(c)

Except as disclosed on Schedule 3.18 or with respect to benefits already
accrued, Cornerstone has the unilateral right to amend or terminate all
Cornerstone Benefit Arrangements.

(d)

Except as set forth in Schedule 3.18, no individual will, as a direct or
indirect result of the transactions contemplated hereby:  (i) incur any
liability to pay the excise tax due under Code Section 409A; or (ii) receive any
gross up payment in connection with the imposition of an excise tax under Code
Section 409A.

(e)

With respect to each Cornerstone Benefit Arrangement, to the Knowledge of
Cornerstone, Cornerstone is in material compliance with:  (i) the health care
continuation and notice provisions of ERISA Section 601, et seq. and Code
Section 4980B and applicable state law; and (ii) the applicable requirements of
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).

3.19.

Intellectual Property.  

(a)

Schedule 3.19 contains a complete list of all Intellectual Property currently
owned, used or held for use by Cornerstone (the “Cornerstone Intellectual
Property”).  Cornerstone Intellectual Property that is owned by Cornerstone is
hereinafter referred to as the “Owned Intellectual Property”, and Cornerstone
Intellectual Property that is licensed to Cornerstone by a third party is
hereinafter referred to as the “Licensed Intellectual Property”.  The Owned
Intellectual Property has been duly registered in, filed in or issued by the
United States Patent and Trademark Office, United States Copyright Office, a
duly accredited and appropriate domain name registrar, the appropriate offices
in the various states of the United States and the appropriate offices of other
jurisdictions (foreign and domestic), as and only to the extent specifically set
forth on Schedule 3.19.

(b)

Except as described on Schedule 3.19, Cornerstone owns the Owned Intellectual
Property free and clear of any Liens, without obligation to pay any royalty or
any other fees with respect thereto.  With respect to the Licensed Intellectual








-18-







--------------------------------------------------------------------------------

Property, Schedule 3.19  indicates the name of the licensor and identifies the
specific agreement pursuant to which such Licensed Intellectual Property is
licensed to Cornerstone. To the Knowledge of Cornerstone, none of the registered
Cornerstone Intellectual Property has been canceled, abandoned or otherwise
terminated, and all renewal and maintenance fees in respect thereof have been
duly paid.  To the Knowledge of Cornerstone, Cornerstone has the exclusive right
to file, prosecute and maintain all applications and registrations with respect
to the Owned Intellectual Property.

(c)

Except as described on Schedule 3.19, Cornerstone has not received any written
notice or claim from any third party challenging the right of Cornerstone to use
any of Cornerstone Intellectual Property.  

(d)

Except as described on Schedule 3.19, there are no pending or, to the Knowledge
of Cornerstone, threatened claims or notices by any third party of a violation,
infringement, misuse or misappropriation by Cornerstone of any Intellectual
Property owned by any third party, or of the invalidity of any patent or
registration of a copyright, trademark, service mark, domain name, or trade name
included in Cornerstone Intellectual Property, nor to the Knowledge of
Cornerstone, is there a basis for any such claims.  To the Knowledge of
Cornerstone, Cornerstone is not infringing, misappropriating or violating any
Intellectual Property of any third party.  

(e)

Except as described on Schedule 3.19, there are no interferences or other
contested proceedings, either pending or, to the Knowledge of Cornerstone,
threatened, in the United States Copyright Office, the United States Patent and
Trademark Office or before any other Governmental Authority relating to any
pending application with respect to the Owned Intellectual Property.

3.20.

Licenses, Permits.  Schedule 3.20 contains a true and complete list of all
Approvals (other than business licenses and occupancy permits generally
applicable to all businesses operating and/or occupying real estate in
Cornerstone’s primary business location) necessary for Cornerstone to own its
assets and properties and conduct its business as currently conducted
(collectively, the “Cornerstone Licenses”).  Each Cornerstone License is valid
and in full force and effect, no Cornerstone License is subject to any Lien,
limitation, restriction, probation or other qualification and there is no
default under any Cornerstone License or any basis for the assertion of any
default thereunder.  There is no Litigation pending or, to the Knowledge of
Cornerstone, threatened that could result in the termination, revocation,
limitation, suspension, restriction or impairment of any Cornerstone License or
the imposition of any fine, penalty or other sanctions for violation of any
legal or regulatory requirements relating to any Cornerstone License.  To the
Knowledge of Cornerstone, none of Cornerstone Licenses shall be affected by the
consummation of the transactions contemplated hereby.  All Cornerstone Licenses
are validly held by Cornerstone and Cornerstone has complied and is in
compliance with the terms and conditions of each Cornerstone License held by it.
 








-19-







--------------------------------------------------------------------------------



3.21.

Customers and Suppliers. Schedule 3.21 sets forth a list of (a) the ten largest
customers (measured by dollar volume of product sales), and (b) the ten largest
suppliers (measured by dollar volume of purchases) of Cornerstone during each of
the last three fiscal years.  Except as set forth in Schedule 3.21, no customer
or supplier listed in Schedule 3.21 has given written notice of its intent to
terminate, cancel, limit, or adversely modify or change its business
relationship with Cornerstone, and, to the Knowledge of Cornerstone, there
exists no present or future condition or state of facts or circumstances
involving such customers or suppliers which Cornerstone can now reasonably
foresee would materially adversely affect the business of Cornerstone after the
consummation of the transactions contemplated by this Agreement.

3.22.

Transactions With Related Persons.  

(a)

Except as set forth in Schedule 3.22, no Related Person of Cornerstone is
currently (i) a party to any transaction with Cornerstone (including any
contract providing for the employment of, furnishing of goods or services by,
rental of real or personal property from, borrowing money from or lending money
to, or otherwise requiring payments to, any such Related Person) or (ii) to
Cornerstone’s Knowledge, the direct or indirect owner of a material interest in
any Person which is a competitor, supplier or customer of Cornerstone.  

(b)

Except as set forth in Schedule 3.22, no Related Person of Cornerstone has any
outstanding indebtedness payable to Cornerstone and Cornerstone has not
guaranteed any obligation or indebtedness of any such Related Person to a ny
Person.

3.23.

Warranties; Product Defects.   Schedule 3.23 sets forth a summary of the written
warranties concerning products, and warranty expense incurred by Cornerstone
during each of the last two fiscal years.  To the Knowledge of Cornerstone, all
products have been in conformity with all applicable contractual commitments and
express or implied warranties.  To the Knowledge of Cornerstone, no material
liability exists for any return claim, warranty claim or other obligation to
provide parts and service on, or to repair or replace, any products beyond the
amounts reserved for warranty expense reflected in the Financial Statements.  To
the Knowledge of Cornerstone, no products are now the subject of any guarantee
or warranty other than Cornerstone’s standard form of written warranties.
Schedule 3.23 sets forth a list of all (A) products which have been recalled,
withdrawn or suspended, and (B) proceedings pending against Cornerstone at any
time since January 1, 2011 (whether such proceedings have since been completed
or remain pending) seeking the recall, withdrawal, suspension or seizure of, or
seeking to enjoin Cornerstone from engaging in activities pertaining to, any
product.

3.24.

Internal Controls .  Cornerstone maintains a system of internal control over
financial reporting sufficient to provide reasonable assurance that Cornerstone
maintains records that in reasonable detail accurately and fairly reflect their
respective transactions and dispositions of assets.








-20-







--------------------------------------------------------------------------------



3.25.

No Brokers.  Cornerstone has not employed or incurred any liability to any
broker, finder, investment banker or other agent in connection with the
transactions contemplated by this Agreement.

3.26.

Accounts Receivable; Accounts Payable.  

(a)

No discount or allowance from any account receivables have been made or (A)
agreed to and no account receivables represents billings prior to actual sale of
goods or provision of services. To the Knowledge of Cornerstone, no obligor of
any such account receivable has refused or threatened to refuse to pay its
obligations for any reason.   Schedule 3.26(a) is a complete and accurate
accounts receivable aging report as of the date hereof.  

(b)

All accounts payable and accrued expenses of Cornerstone have arisen only from
bona fide transactions in the ordinary course of business consistent with past
practice, and no such account payable or accrued expense is, or as of the
Closing Date will be, delinquent in its payment. Schedule 3.26(b) is a complete
and accurate accounts payable aging report as of the date hereof.

3.27.

Bank Accounts; Proxies.  Schedule 3.27 sets forth a list of (i) all bank
accounts, lock boxes and safe deposit boxes relating to the business of or
controlled by Cornerstone (including the name of the bank or other institution
where such account or box is located and the name of each authorized signatory
thereto), and (ii) the name and address of each Person who has a power of
attorney, proxy or similar authorization to act on behalf of Cornerstone.

3.28.

Disclosure.   Neither this Agreement (including the exhibits and schedules
hereto) nor any other agreement, document or certificate delivered or to be
delivered to RAMCO by or on behalf of Cornerstone pursuant to the terms of this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.  There is no fact within the Knowledge
of Cornerstone that has not been disclosed in this Agreement and which could
have a Cornerstone Material Adverse Effect.

4.

 

Representations and Warranties of SEI.   SEI represents and warrants to RAMCO
and Cornerstone as follows

4.1

Prior to the completion of the Sustainable Merger, SEI shall have acquired from
Sustainable Energy LLC, all Intellectual Property currently owned, used or held
by Sustainable Energy LLC (the “Sustainable Intellectual Property”).  SEI
Intellectual Property that is owned by SEI is hereinafter referred to as “SEI
Owned Intellectual Property” and SEI Intellectual Property that is licensed to
SEI by a third party is hereinafter referred to as “SEI Licensed Intellectual
Property.”  The SEI Owned and its Licensed Intellectual Property has been duly
registered in, filed in or issued by the United States Patent and Trademark
Office, United States Copyright Office, a duly accredited and appropriate domain
name registrar, the appropriate offices in the various








-21-







--------------------------------------------------------------------------------

states of the United States and the appropriate offices of other jurisdictions
(foreign and domestic), as and only to the extent specifically set forth on
Schedule 4.1.

Except as described on Schedule 4.1, SEI owns the SEI Licensed Intellectual
Property free and clear of any Liens, without obligation to pay any royalty or
any other fees with respect thereto.  To the Knowledge of SEI, none of the
registered SEI Licensed Intellectual Property has been canceled, abandoned or
otherwise terminated, and all renewal and maintenance fees in respect thereof
have been duly paid.  To the Knowledge of SEI, prior to the Sustainable Merger,
SEI has the exclusive right to file, prosecute and maintain all applications and
registrations with respect to the SEI Licensed Intellectual Property.

Except as described on Schedule 4.1, SEI has not received any written notice or
claim from any third party challenging the right of SEI to use any of the SEI
Owned or Licensed Intellectual Property.

Except as described on Schedule 4.1, there are no pending or, to the Knowledge
of SEI, threatened claims or notices by any third party of a violation,
infringement, misuse or misappropriation by SEI of any intellectual property
owned by any third party, or of the invalidity of any patent or registration of
a copyright, trademark, service mark, domain name, or trade name included in the
Sustainable IP, nor to the Knowledge of SEI, is there a basis for any such
claims.  To the Knowledge of SEI, SEI is not infringing, misappropriating or
violating any Intellectual Property of any third party.  

Except as described on Schedule 4.1, there are no interferences or other
contested proceedings, either pending or, to the Knowledge of Sustainable,
threatened, in the United States Copyright Office, the United States Patent and
Trademark Office or before any other Governmental Authority relating to any
pending application with respect to the Sustainable IP.

5.

Representations and Warranties of RAMCO and Max Khan (hereafter, collectively
“RAMCO”).  RAMCO represents and warrants to Cornerstone as follows:

5.1.

Organization and Qualification.  RAMCO is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite power and authority to own and lease the
properties and assets it currently owns and leases and to conduct its activities
as currently conducted and as presently contemplated to be conducted.  RAMCO is
duly qualified to do business as a foreign corporation and is in good standing
(with respect to jurisdictions that recognize the concept of good standing) in
all jurisdictions in which the ownership or leasing of the properties and assets
owned or leased by it or the nature of its activities makes such qualification
necessary, and where the failure to be so qualified could have a Material
Adverse Effect on it.    

5.2.

Authority.  RAMCO has all requisite corporate as applicable, power and authority
to execute, deliver and perform this Agreement.  The execution, delivery, and








-22-







--------------------------------------------------------------------------------

performance of this Agreement by RAMCO has been duly and validly authorized by
all necessary action on the part of RAMCO.  This Agreement and each of the
Related Agreements have been duly and validly executed and delivered by RAMCO,
and are the valid and binding obligation of RAMCO, enforceable against RAMCO in
accordance with their terms, except to the extent that the enforceability
thereof may be limited by general equitable principles or the operation of
bankruptcy, insolvency, reorganization, moratorium or similar laws.

5.3.

Capitalization of RAMCO; Organizational Documents; Books and Records; Valid
Issuance of Stock; Registration Rights.  

(a)

As of the date hereof, RAMCO is authorized to issue 325,000,000 shares of common
stock, par value $.001 per share (the “RAMCO Stock”) and $10,000,000 shares of
preferred stock, par value $0.10 per share.  As of the date of this Agreement,
17,948,896 shares of RAMCO Stock are issued and outstanding and no Shares of
RAMCO Preferred Stock are issued and outstanding.  Prior to the Closing Date,
the board of directors and shareholders of RAMCO shall authorize:  (A) the
issuance of up to 900,000 shares of Common Stock in full payment of outstanding
liabilities and (b) a reverse split of RAMCO Stock resulting in approximately
3,000,000 shares of RAMCO Stock issued and outstanding as of the Closing Date.
As of the Closing Date, RAMCO shall issue and transfer to the Cornerstone
Members and Sustainable Shareholders approximately 27,000,000 additional shares
of RAMCO Stock required to give the Cornerstone Members and Sustainable
Shareholders 90% of the issued and outstanding RAMCO (then CSE) Stock following
the Mergers. In addition, in the event CSE achieves at least $4.7 million in
accrued contract revenues during the first full 12 months following the Closing
Date, the Cornerstone Members and Sustainable Shareholders shall be entitled to
receive from CSE shares of CSE Stock equal to two (2%) of the then issued and
outstanding Common Stock of CSE.  All outstanding shares of RAMCO Stock as of
the Closing Date shall have been issued in compliance with applicable federal
and state securities Laws. Schedule 5.3(a) set forth all of the outstanding
subscriptions, options, warrants and convertible securities of RAMCO Stock as of
the Closing Date.  

(b)

RAMCO has delivered to Cornerstone true and complete copies of the
Organizational Documents of RAMCO.  Such Organizational Documents are in full
force and effect.  The minute books of RAMCO contain accurate and complete
records of all meetings held by, and actions taken by, the directors and
shareholders of RAMCO, and no meeting of any directors or shareholders have been
held where material matters were approved, voted upon or acted upon for which
minutes have not been prepared and are not contained in such minute books.

(c)

Merger Consideration, in the form of RAMCO Stock, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and subject
to restrictions of applicable state and federal securities laws and restrictions
pursuant to that certain Lock-up Leak-out Agreement (“Lock-up Leak-out) entered
into solely by the recipients of Merger Consideration, a form of which is
attached hereto as Exhibit








-23-







--------------------------------------------------------------------------------

5.3.  The Merger Consideration Stock will be issued in compliance with all
applicable federal and state securities laws.

5.4.

RAMCO Subsidiaries.  Except as set forth on Schedule 5.4, RAMCO does not own,
directly or indirectly, any of the stock or equity interests in any corporation,
partnership, joint venture, limited liability company, trust or other legal
entity.  Except as set forth on Schedule 5.4, RAMCO does not own (and has never
in the past owned) any equity, partnership, stock, membership, or similar
interest in, or any interest convertible into or exchangeable or exercisable
for, directly or indirectly, any equity, partnership, stock, membership or
similar interest in, any Person, and is not under any obligation to form or
participate in, provide funds to, or make any loan, capital contribution or
other investment in, any Person.

5.5.

No Conflicts; Required Consents.  The execution and delivery by RAMCO of this
Agreement and the Related Agreements do not, and the consummation of the
transactions contemplated hereby will not: (i) conflict with or violate any
provision of the certificate of incorporation or by-laws or like organizational
documents of RAMCO; (ii) violate any provision of any Legal Requirements; or
(iii) conflict with, violate, result in a breach of, constitute a default under
(determined without regard to requirements of notice or lapse of time, or both)
or accelerate or permit the acceleration of the performance required by, any
material Contract to which RAMCO is a party or by which RAMCO or the assets or
properties owned or leased by either of them are bound or affected; or (iv)
except as indicated in Schedule 5.5, require any consent, approval or
authorization of, or filing of any certificate, notice, application, report or
other document with, any Governmental Authority or other Person.

5.6.

Litigation.    (i)

To the knowledge of RAMCO, without due investigation, there is no Litigation
pending or threatened against RAMCO or any of respective officers, directors or
shareholders (in their capacities as such), and RAMCO has not received written
notice of any claim, complaint, incident, report, threat or notice of any such
Litigation and, to the Knowledge of RAMCO, there is no basis therefor.  There is
no Litigation pending or threatened against any other Person by RAMCO.  There
are no outstanding Judgments against or involving or affecting RAMCO or any of
its respective assets, properties or Related Persons, and RAMCO is in default
with respect to any such Judgment of which it has Knowledge or has been served
upon it.

(ii)

The Default Judgment in the Matter of Receivable Acquisition & Management Corp.
vs. Airbak Technologies, LLC & Philip Troy Christy, individually and as a member
of Airbak Technologies, LLC (Civil No. 11-4330 (FSH)(PS) in the U.S. District
Court of New Jersey in the amount of $299,000 plus post-judgment interests costs
remains unsatisfied and, except for payment of $100,000 principal amount owed to
RAMESH ARORA, as evidenced by a promissory note dated April 1, 2011, RAMCO has
and will retain as of Closing full right, title and interest to receive payment
on such default judgment.  In the event that less than $299,000 principal amount
is recovered by RAMCO, RAMCO shall have notified Ramesh Arora that he will
receive pro rata (one-third) payment with CSE.








-24-







--------------------------------------------------------------------------------



5.7.

Liabilities.  Except as set forth on Schedule 5.7 hereof, to the knowledge of
RAMCO, RAMCO does not have any liabilities of any kind or nature whatsoever
(accrued, absolute, contingent or otherwise).

5.8.

Disclosure.  Neither (A) this Agreement (including the exhibits and schedules
hereto) or any other agreement, document or certificate delivered or to be
delivered to Cornerstone by or on behalf of RAMCO pursuant to the terms of this
Agreement, nor (B) any periodic reports filed by RAMCO with the SEC during the
three (3) years prior to the date of this Agreement, including, but not limited
to, the representation that RAMCO is not a shell corporation as such term is
defined in Rule 12b-2 under the Securities Exchange Act of 1934, contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made.  

6.

Certain Covenants.  

6.1.

Certain Covenants of RAMCO.  RAMCO hereby covenants and agrees that:

(a)

RAMCO shall cause its Shareholders to: (A) approve the reverse split of the
issued and outstanding shares of RAMCO so that there shall be approximately
3,000,000 shares issued and outstanding as of the Closing Date prior to the
Mergers and the issuance of 27,000,000 additional Shares, and (B) adopt a Stock
Incentive Plan as of the Closing Date providing for the grant of up to three
million shares of Common Stock.

(b)

RAMCO shall use its best efforts to cause the market maker designated by
Cornerstone and SEI to file a Form 211 with Financial Industry Regulatory
Authority (“FINRA”) and to reconfirm that its common stock is eligible with the
Depository Trust Company (“DTC”) as soon as possible following the execution of
this Agreement.  RAMCO understands that the Cornerstone Members shall expend
their best efforts and shall provide such market maker with whatever information
it needs in order for the Form 211 to be filed promptly. In the event the market
maker has not received conditional approval from both FINRA and DTC prior to the
Closing Date, provided the Cornerstone Members and the SEI Shareholders have
promptly complied with all requests for information from FINRA, the Cornerstone
Members and the SEI Shareholders may terminate this Agreement at its sole
discretion without prejudice or cost to either party.

6.2.

Certain Affirmative Pre-Closing Covenants of RAMCO.  RAMCO covenants and agrees
that, except as Cornerstone and SEI otherwise may consent in writing, between
the date of this Agreement and Closing, RAMCO shall:

(a)

operate in the usual, regular, and ordinary course and consistent with past
practices, according to the plans and budgets previously made available to
Cornerstone and, to the extent consistent with such operation, use commercially








-25-







--------------------------------------------------------------------------------

reasonable efforts to: (i) preserve its current business organization; (ii) keep
available the services of their officers, employees and consultants; and (iii)
preserve their relationships with all customers, suppliers, licensees and others
having business dealings with RAMCO; and

(b)

maintain (i) its assets and property in their condition as of the date of this
Agreement, ordinary wear and loss by fire or other casualty excepted, (ii) its
material contracts in full force and effect, and (iii) RAMCO Insurance Policies
in full force and effect.

6.3.

Certain Negative Pre-Closing Covenants of RAMCO.  Except as Cornerstone and SEI
otherwise may consent in writing, or as contemplated by this Agreement, between
the date hereof and Closing, RAMCO shall not, directly or indirectly:

(a)

modify, amend, terminate or transfer any Material RAMCO Contract or waive,
release or assign any material rights or claims thereto or thereunder; or (ii)
enter into or extend any lease with respect to real property;

(b)

amend its Organizational Documents, or otherwise alter its corporate structure
through merger, liquidation, reorganization, restructuring or otherwise;

(c)

sell, transfer, pledge, dispose of or encumber any assets or properties, other
than (i) dispositions of inventory and supplies in the ordinary course of
business and not material in amount, either individually or in the aggregate, or
(ii) pursuant to an existing Contract;

(d)

sell, transfer, lease, license, sublicense, mortgage, pledge, dispose of,
encumber, grant or otherwise dispose of any RAMCO Intellectual Property, or
amend or modify in any material respect any existing agreements with respect to
any RAMCO Intellectual Property;

(e)

permit the attachment of any Lien against any of the assets or properties owned
or leased by RAMCO, except Permitted Liens;

(f)

except as otherwise provided in Section 5.3(a) hereof and Schedule 5.3(a),
issue, sell, transfer, pledge, dispose of or encumber any shares of capital
stock (other than up to 900,000 shares of RAMCO Stock in exchange for
cancellation of indebtedness) or other ownership interest of any class, or any
options, warrants, convertible or exchangeable securities or other rights of any
kind to acquire any shares of capital stock or any other ownership interest of
RAMCO, or acquire (by merger, consolidation, acquisition of stock or assets or
otherwise) any Person or division thereof;

(g)

incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse or otherwise as an accommodation become








-26-







--------------------------------------------------------------------------------

responsible for the obligations of any Person, or make any loans, advances or
enter into any financial commitments;

(h)

make or commit to make any capital expenditure other than currently contemplated
capital expenditures that have been disclosed to Cornerstone and SEI;

(i)

declare, set aside or pay any distributions (whether in cash, stock or other
securities or property, or any combination thereof) with respect to any
ownership interests in RAMCO, or repurchase, redeem or acquire any ownership
interests in RAMCO;

(j)

make or permit to be made (i) any payment of any bonus, profit sharing, pension
or similar payment or arrangement or special compensation to any employee of
RAMCO, (ii) any increase in the compensation payable or to become payable to any
employee of RAMCO or (iii) any modification, termination or renewal of any RAMCO
Benefit Arrangement, or entry into any new such arrangement or plan, except as
required by applicable Legal Requirements;

(k)

except as is permitted by Section 6.2, take any action which could reasonably be
expected to make any of Cornerstone’s representations and warranties herein
untrue as of Closing;

(l)

change any accounting policies or procedures (including, without limitation,
procedures with respect to reserves, revenue recognition, payments of accounts
payable and collection of accounts receivable), unless required by statutory
accounting principles or GAAP;

(m)

make any Tax election or settle or compromise any federal, state, local or
foreign Tax liability, or agree to an extension of a statute of limitations with
respect thereto;

(n)

pay, discharge, satisfy or settle any Litigation or waive, assign or release any
rights or claims with respect thereto, other than settlements in the ordinary
course of business that involve only the payment of non-material amounts of cash
and no admission being made with respect to (i) any criminal wrongdoing, or (ii)
the invalidity or unenforceability of, or any infringement with respect to, any
Cornerstone Intellectual Property; or

(o)

authorize, recommend, propose, announce or enter into any agreement, contract,
commitment or arrangement to do any of the foregoing.

6.4.

Certain Affirmative Pre-Closing Covenants of Cornerstone.  Cornerstone covenants
and agrees that, except as RAMCO otherwise may consent in writing, between the
date of this Agreement and Closing, Cornerstone shall:

(a)

operate in the usual, regular, and ordinary course and consistent with past
practices, according to the plans and budgets previously made available to








-27-







--------------------------------------------------------------------------------

RAMCO and, to the extent consistent with such operation, use commercially
reasonable efforts to: (i) preserve its current business organization; (ii) keep
available the services of their officers, employees and consultants; and (iii)
preserve their relationships with all customers, suppliers, licensees and others
having business dealings with Cornerstone;

(b)

maintain (i) its assets and property in their condition as of the date of this
Agreement, ordinary wear and loss by fire or other casualty excepted, (ii) its
material contracts in full force and effect, and (iii) insurance policies in
full force and effect; and

(c)

upon request by RAMCO, deliver to RAMCO true and complete copies of all
regularly prepared periodic financial statements and operating reports of
Cornerstone.

6.5.

Certain Negative Pre-Closing Covenants of Cornerstone.  Except as RAMCO
otherwise may consent in writing, or as contemplated by this Agreement, between
the date hereof and Closing, Cornerstone shall not, directly or indirectly:

(a)

(i) modify, amend, terminate or transfer any Material Cornerstone Contract or
waive, release or assign any material rights or claims thereto or thereunder; or
(ii) enter into or extend any lease with respect to real property;

(b)

amend its Organizational Documents, or otherwise alter its corporate structure
through merger, liquidation, reorganization, restructuring or otherwise;

(c)

sell, transfer, pledge, dispose of or encumber any assets or properties, other
than (i) dispositions of inventory and supplies in the ordinary course of
business and not material in amount, either individually or in the aggregate, or
(ii) pursuant to an existing Contract;

(d)

sell, transfer, lease, license, sublicense, mortgage, pledge, dispose of,
encumber, grant or otherwise dispose of any Cornerstone Intellectual Property,
or amend or modify in any material respect any existing agreements with respect
to any Cornerstone Intellectual Property;

(e)

permit the attachment of any Lien against any of the assets or properties owned
or leased by Cornerstone, except Permitted Liens;

(f)

issue, sell, transfer, pledge, dispose of or encumber any shares of capital
stock or other ownership interest of any class, or any options, warrants,
convertible or exchangeable securities or other rights of any kind to acquire
any shares of capital stock or any other ownership interest of Cornerstone, or
acquire (by merger, consolidation, acquisition of stock or assets or otherwise)
any Person or division thereof;








-28-







--------------------------------------------------------------------------------



(g)

incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse or otherwise as an accommodation become responsible
for the obligations of any Person, or make any loans, advances or enter into any
financial commitments;

(h)

make or commit to make any capital expenditure other than currently contemplated
capital expenditures that have been disclosed to RAMCO;

(i)

declare, set aside or pay any distributions (whether in cash, stock or other
securities or property, or any combination thereof) with respect to any
ownership interests in Cornerstone, or repurchase, redeem or acquire any
ownership interests in Cornerstone;

(j)

make or permit to be made (i) any payment of any bonus, profit sharing, pension
or similar payment or arrangement or special compensation to any employee of
Cornerstone, (ii) any increase in the compensation payable or to become payable
to any employee of Cornerstone or (iii) any modification, termination or renewal
of any Cornerstone Benefit Arrangement, or entry into any new such arrangement
or plan, except as required by applicable Legal Requirements;

(k)

except as is permitted by Section 6.3, take any action which could reasonably be
expected to make any of Cornerstone’s representations and warranties herein
untrue as of Closing;

(l)

change any accounting policies or procedures (including, without limitation,
procedures with respect to reserves, revenue recognition, payments of accounts
payable and collection of accounts receivable), unless required by statutory
accounting principles or GAAP;

(m)

make any Tax election or settle or compromise any federal, state, local or
foreign Tax liability, or agree to an extension of a statute of limitations with
respect thereto;

(n)

pay, discharge, satisfy or settle any Litigation or waive, assign or release any
rights or claims with respect thereto, other than settlements in the ordinary
course of business that involve only the payment of non-material amounts of cash
and no admission being made with respect to (i) any criminal wrongdoing, or (ii)
the invalidity or unenforceability of, or any infringement with respect to, any
Cornerstone Intellectual Property; or

(o)

authorize, recommend, propose, announce or enter into any agreement, contract,
commitment or arrangement to do any of the foregoing.

6.6.

Required Consents.  

(a)

Upon the terms and subject to the conditions set forth in this Agreement, each
of RAMCO, Cornerstone and SEI shall use commercially reasonable efforts to take,
or cause to be taken, all actions, and do, or cause to be done, and to








-29-







--------------------------------------------------------------------------------

assist and cooperate with the other party or parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Mergers contemplated hereby and to satisfy
or cause to be satisfied all of the conditions precedent that are set forth in
Article , as applicable to each of them.  Each party hereto, at the reasonable
request of another party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting completely the consummation of this Agreement and the
transactions contemplated hereby.

(b)

To the extent not prohibited by any Legal Requirement, each party to this
Agreement shall use commercially reasonable efforts to furnish to each other all
information required for any application or other filing to be made pursuant to
any Legal Requirement in connection with the transactions contemplated by this
Agreement.  Cornerstone, RAMCO and SEI shall give the other reasonable prior
notice of any communication with, and any proposed understanding, undertaking or
agreement with, any Governmental Authority regarding any such filings or any
such transaction.   Cornerstone, RAMCO and SEI shall each (A) give the other
parties prior notice of each meeting and substantive conversation with any
Governmental Authority with respect to any such filing, investigation or other
inquiry, (B) discuss with the other parties the subject matter to be discussed
at such meeting or during such conversation and the recommended course of
action, and (C) to the extent reasonably practicable or appropriate, allow the
other parties to participate in such meeting or conversation.

(c)

Cornerstone, RAMCO and SEI shall, as promptly as practicable, use commercially
reasonable efforts to obtain all necessary Approvals from Governmental
Authorities and make all other necessary registrations and filings under
applicable Legal Requirements required in connection with the authorization,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.  Cornerstone, RAMCO, and SEI shall act in good
faith and reasonably cooperate with each other in connection therewith and in
connection with resolving any investigation or other inquiry with respect
thereto.  To the extent not prohibited by any Legal Requirement, each party to
this Agreement shall use commercially reasonable efforts to furnish to each
other all information required for any application or other filing to be made
pursuant to any Legal Requirement in connection with the transactions
contemplated by this Agreement.  Cornerstone, RAMCO and SEI shall give other
reasonable prior notice of any communication with, and any proposed
understanding, undertaking or agreement with, any Governmental Authority
regarding any such Approval.  Cornerstone, RAMCO and SEI shall, unless
prohibited by Governmental Authority, (i) give the other parties hereto prior
notice of each meeting and substantive conversation with any Governmental
Authority with respect to any such Approval, investigation or other inquiry,
(ii) discuss with the other parties hereto the subject matter to be discussed at
such meeting or during such conversation and the recommended course of action,
and (iii) to the extent reasonably practicable or appropriate, allow the other
parties to participate in such meeting or conversation.

(d)

Cornerstone and SEI shall use commercially reasonable efforts to obtain all
Approvals from third parties that are set forth in Schedule  (“Cornerstone








-30-







--------------------------------------------------------------------------------

Third Party Consents”).  RAMCO and SEI shall use commercially reasonable efforts
to obtain all Approvals from third parties that are set forth in Schedule
 (“RAMCO Third Party Consents”).  

6.7.

Access to Information; Confidentiality.

(a)

Cornerstone and SEI will afford RAMCO and its financial advisors, accountants,
counsel and other representatives reasonable access during normal business
hours, upon reasonable notice, to the properties, books, records and personnel
of Cornerstone and SEI during the period prior to the Closing to obtain all
information concerning the business of Cornerstone, including the status of
product development efforts, properties, results of operations and personnel of
Cornerstone, as RAMCO may reasonably request and Cornerstone will furnish
promptly to RAMCO all information concerning its business, properties and
personnel as RAMCO may reasonably request.  Cornerstone and SEI shall make
available to RAMCO any appropriate individuals for discussion of its business,
properties and personnel as RAMCO may reasonably request.  

(b)

Any confidentiality agreement previously executed by the parties shall be
superseded in its entirety by the provisions of this Agreement.  Each party
agrees to maintain in confidence any non-public information received from the
other party (such information, “Confidential Information”), and to use such
Confidential Information only for purposes of consummating the transactions
contemplated by this Agreement.  Confidential Information will not include (i)
information which was known to the one party or their respective agents prior to
receipt from the other party; (ii) information which is or becomes generally
known; (iii) information acquired by a party or their respective agents from a
third party who was not bound to an obligation of confidentiality; and (iv)
disclosure required by applicable Legal Requirements.  In the event this
Agreement is terminated as provided in Article  hereof, each party (x) will
return or cause to be returned to the other all Confidential Information
obtained from the other in connection with the Merger contemplated hereby, and
(y) will delete from its computer systems all Confidential Information obtained
from the other in connection with the Merger contemplated hereby.

6.8.

Tax Matters.  

(a)

Cornerstone shall prepare and cause to be timely filed all Income Tax Returns of
Cornerstone for Pre-Closing Tax Periods (“Cornerstone Tax Returns”).
 Cornerstone Tax Returns shall be prepared in accordance with the past practices
of Cornerstone in preparing Income Tax Returns, except where such practice is
not consistent with applicable laws.

(b)

RAMCO shall prepare or cause to be prepared and timely filed or cause to be
filed all Tax Returns of RAMCO for Pre-Closing Tax Periods (“RAMCO Tax
Returns”).  RAMCO Tax Returns shall be prepared in accordance with past
practices of RAMCO, except where such practice is not consistent with applicable
laws.  








-31-







--------------------------------------------------------------------------------



(c)

RAMCO shall provide the Cornerstone Members, and the Cornerstone Members shall
provide RAMCO, with copies of any Tax Returns to be filed by RAMCO or
Cornerstone, as applicable, pursuant to Section  6.8(a) or 6.8(b) at least
twenty (20) days prior to the due date thereof (giving effect to any extensions
thereto).  The Cornerstone Members or RAMCO, as applicable, shall have the right
to review such Tax Returns prior to the filing of such Tax Returns.  If the
Cornerstone Members or RAMCO and Cornerstone, as applicable, disputes any
amounts shown to be due on such Tax Returns, the Cornerstone Members and RAMCO
shall consult and resolve in good faith any issues arising as a result of the
review of such Tax Returns.  If the Parties are unable to resolve any dispute
within ten days after the Cornerstone Members’ or RAMCO’s, as applicable,
receipt of such Tax Returns, such dispute shall be resolved by an accounting
firm mutually agreed to by the Cornerstone Members and RAMCO, which shall
resolve any issue in dispute as promptly as practicable.  If the accounting firm
is unable to make a determination with respect to any disputed issue prior to
the due date (including any extensions) for the filing of the Tax Return in
question, (i) RAMCO shall file such Tax Return without such determination having
been made, and (ii) the Cornerstone Members shall pay to RAMCO, not later than
three days before the due date (including any extensions thereof) for the
payment of Taxes with respect to such Tax Return, an amount determined by the
Cornerstone Members as the proper amount chargeable to the Cornerstone Members
and Sustainable Shareholders pursuant to this Section 6.8.  Upon the accounting
firm’s delivery of its determination to RAMCO and the Cornerstone Members,
appropriate adjustments shall be made to the amount paid by the Cornerstone
Members in accordance with the immediately preceding sentence in order to
reflect the accounting firm’s determination.  The fees, costs and expenses of
the accounting firm shall be shared equally by the Cornerstone Members and
RAMCO.  The determination by the accounting firm shall be final, conclusive and
binding on the parties.  

(d)

The Cornerstone Members and Sustainable Shareholders and RAMCO shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns pursuant to this Section 6.8 and any
audit, litigation or other proceeding with respect to Taxes.  Such cooperation
shall include the retention (in accordance with such party’s practices for such
records) and (upon the othe party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Cornerstone Members and Sustainable Shareholders agree (i) to
retain all books and records with respect to all material Tax matters pertinent
to Cornerstone and SEI relating to any Taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by RAMCO, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (ii) to give RAMCO reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if RAMCO
so requests, the Cornerstone Members and Sustainable Shareholders shall allow
RAMCO to take possession of such books and records (and the Cornerstone Members
and Sustainable








-32-







--------------------------------------------------------------------------------

Shareholders shall be entitled to retain copies of same).  RAMCO and the
Cornerstone Members and Sustainable Shareholders agree, upon request, to use
their reasonable best efforts to obtain any certificate or other document from
any Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).

6.9.

Management of CSE.  

Effective as of the Closing Date and pursuant to the Consulting Agreements
attached hereto as Exhibit 6.9, Peter Fazio shall be appointed Chief Operating
Officer of CSE and Thomas Telegades shall be appointed Chief Executive Officer
of CSE.

In addition, effective as of the Closing Date, all current officers and
directors of RAMCO shall resign and CSE shall elect a reconstituted board of
directors consisting of five (5) Cornerstone Members, one (1) of whom will be
nominated by RAMCO.

7.

Conditions Precedent to Closing.  

7.1.

RAMCO’s Conditions.  The obligations of RAMCO to perform its obligations at
Closing are subject to the fulfillment of the following conditions, any of which
RAMCO may waive:

(a)

Cornerstone and SEI shall have performed and complied in all material respects
with all terms, covenants and conditions of this Agreement to be complied with
and performed by Cornerstone and SEI at or before Closing.

(b)

All representations and warranties of Cornerstone and SEI in this Agreement
shall be true and correct in all material respects as of the date of Closing,
with the same force and effect as if such representations and warranties had
been made on and as of that date, except (i) to the extent that such
representations and warranties refer to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date, (ii) for changes contemplated by this Agreement, and (iii) to the
extent that such representations and warranties are qualified by materiality, in
which they shall be true and correct in all respects.

(c)

Cornerstone and SEI shall have delivered to RAMCO certificates, dated as of the
date of Closing, in form reasonably satisfactory to RAMCO, executed by officers
of Cornerstone and SEI certifying that the conditions stated in Sections  and
 have been satisfied.

(d)

There shall have been obtained each of Cornerstone and SEI Third Party Consents
and all Approvals from Governmental Authorities.

(e)

There shall be no pending or threatened third party Litigation seeking to obtain
damages in connection with, or to restrain, prohibit, invalidate, set aside, in
whole or in part, the consummation of this Agreement or the transactions








-33-







--------------------------------------------------------------------------------

contemplated by this Agreement, or which if successful could have the effect of
any of the foregoing, or any Judgment providing for any of the foregoing.

(f)

Cornerstone and SEI shall each have delivered to RAMCO a certificate of the
Boards of Managers and Directors of Cornerstone and SEI, respectively, and any
subsidiaries, dated as of the Closing Date, certifying (i) that true and
complete copies of their Organizational Documents as in effect on the Closing
Date are attached thereto; (ii) as to the incumbency and genuineness of the
signatures of each officer executing this Agreement and the other documents
contemplated by this Agreement; and (iii) the genuineness of the resolutions
(attached thereto) of the officers, members, and shareholders of Cornerstone and
SEI, authorizing the execution, delivery and performance of this Agreement and
the other documents contemplated by this Agreement to which Cornerstone and SEI,
are parties and the consummation of the transactions contemplated hereby and
thereby.

(g)

Since the Financial Statements Date, there shall not have occurred, and no
effect or circumstance shall exist that has had or could reasonably be expected
to have, a Material Adverse Effect.

(h)

Cornerstone shall have delivered written releases of all Liens on any assets or
properties of Cornerstone other than Permitted Liens and evidence of the payoff
of all Indebtedness, except as provided on Schedule  hereto, of Cornerstone
(other than capital leases) in form and substance reasonably satisfactory to
RAMCO.  

(i)

Any existing employment agreements with RAMCO management shall all be cancelled,
and the Consulting Agreements shall be executed by the parties thereto and each
such agreement shall be in full force and effect as of the Closing Date.

(j)

The Cornerstone Members shall have transferred and assigned the Cornerstone
Membership Interests to RAMCO and the Sustainable Shareholders shall have
transferred and assigned the Sustainable Shares to RAMCO in accordance with
Section  hereof.

7.2.

Cornerstone’s Conditions.  The obligation of Cornerstone to perform its
obligations at Closing is subject to the fulfillment of the following
conditions, any of which Cornerstone may waive.

(a)

RAMCO shall have performed and complied in all material respects with all terms,
covenants and conditions of this Agreement to be complied with and performed by
RAMCO at or before Closing.

(b)

All representations and warranties of RAMCO in this Agreement shall be true and
correct in all material respects as of the date of Closing with the same force
and effect as if such representations and warranties had been made on and as of
that date, except (i) to the extent that such representations and warranties
refer to an earlier date, in which case such representations and warranties
shall have been true and correct as of such earlier date, (ii) for changes
contemplated by this Agreement, and








-34-







--------------------------------------------------------------------------------

(iii) to the extent that such representations and warranties are qualified by
materiality, in which they shall be true and correct in all respects.

(c)

RAMCO shall have delivered to Cornerstone and SEI a certificate dated as of the
date of Closing, in form reasonably satisfactory to Cornerstone, executed by an
officer of RAMCO, certifying that the conditions stated in Sections 7.2(a) and
7.2(b) have been satisfied.

(d)

There shall have been obtained from RAMCO Third Party Consents and all Approvals
from Governmental Authorities.

(e)

There shall be no pending or threatened third party Litigation seeking to obtain
damages in connection with, or to restrain, prohibit, invalidate, set aside, in
whole or in part, the consummation of this Agreement or the transactions
contemplated by this Agreement, or which if successful would have the effect of
any of the foregoing, or any Judgment providing for any of the foregoing.

(f)

RAMCO shall deliver to Cornerstone a certified copy of the corporate resolutions
of the board of directors of RAMCO and SEI authorizing the execution, delivery
and performance by RAMCO of this Agreement and an incumbency certificate with
respect to the officers of RAMCO executing documents or instruments on behalf of
RAMCO.

(g)

RAMCO shall have executed and delivered the Consulting Agreements with Peter
Fazio and Thomas Telegades as described in Section 6.9 above.

(h)

RAMCO shall have obtained stockholder approval to: (A) reverse/split its issued
and outstanding common stock so that ninety (90%) percent of the equity
securities on a fully diluted basis are issued to the Cornerstone Members at
Closing, and (B) adopt an Employee Stock Incentive Plan to authorize 3,000,000
shares of Common Stock.

(i)

RAMCO’s market maker shall have obtained FINRA approval of its Form 211 and
RAMCO’s securities shall be DTC eligible.

(j)

RAMCO shall have delivered all other documents and other instruments as
Cornerstone and SEI may reasonably request in connection with the transactions
contemplated by this Agreement.

8.

Closing.  

8.1.

Date and Place.  The closing of the transactions contemplated by this Agreement
(“Closing”) shall take place remotely via the exchange of documents and
signatures via fax or e-mail on the later of the Effective Date or the date on
which the last of the conditions set forth in Article  have been satisfied or
waived, or in such other manner or time, and in such place, as Cornerstone, SEI
and RAMCO agree upon; provided, however, that either RAMCO, SEI or Cornerstone
may, by written notice to the other, postpone Closing on one or more occasions
to a later date in order to allow








-35-







--------------------------------------------------------------------------------

additional time for the satisfaction of conditions to its obligations stated in
Article , but in no event to a date later than April 30, 2013 (the “Outside
Closing Date”), unless mutually agreed to by the Parties.

8.2.

Actions at Closing.  At Closing:

(a)

Cornerstone and Cornerstone Merger Sub shall execute the Certificate of Merger
and file the Certificate of Merger with the Secretary of State of the State of
Delaware;

(b)

SEI and Sustainable Merger Sub shall execute the Certificate of Merger and file
the Certificate of Merger with the Secretary of State of the State of New York;

(c)

RAMCO shall deliver RAMCO Stock in accordance with Section 2.3(a) above to the
Cornerstone Members and Sustainable Shareholders in accordance with their
respective allocations; and

(d)

Cornerstone and SEI shall deliver to RAMCO all closing deliverables set forth in
Section .  RAMCO shall deliver to the Cornerstone Members and Sustainable
Shareholders all closing deliverables set forth in Section 7.2  

9.

Termination and Default.  

9.1.

Termination Events.  This Agreement may be terminated prior to Closing and the
transactions contemplated hereby may be abandoned:

(a)

at any time, by the mutual agreement of RAMCO, SEI and Cornerstone;

(b)

by either RAMCO, on the one hand, or Cornerstone or SEI, on the other hand, at
any time, if the other or others is or are in breach or default of its or their
respective covenants, agreements or other obligations in this Agreement, or if
any of the representations and warranties of the other or others in this
Agreement are not true and accurate in all material respects and the other or
others shall not have cured such breach, default, untruthfulness or inaccuracy
within ten days after notice thereof given by the terminating party or parties;
or

(c)

by either RAMCO, on the one hand, or Cornerstone or SEI, on the other hand, upon
written notice to the other or others, if any of the conditions to its or their
obligations set forth in Sections  and , respectively, shall not have been
satisfied on or before the Outside Closing Date, for any reason other than a
breach or uncured default by the terminating party or parties of its or their
respective covenants, agreements or other obligations under this Agreement, or
any of its or their representations and warranties in this Agreement not being
true and accurate in all material respects as of the date of this Agreement or
as of the Outside Closing Date.








-36-







--------------------------------------------------------------------------------



9.2.

Remedies Upon Termination.  In the event of the termination of this Agreement in
accordance with this Article 9, this Agreement shall forthwith become void and
there shall be no liability on the part of any party hereto except:

(a)

as set forth in this Section 9.2 and Article 10 hereof; and

(b)

that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.  

10.

Indemnification.  

10.1.

Indemnification of RAMCO.

  Subject to the terms and limitations provided in this Article , prior to and
following the Closing, Cornerstone and SEI shall indemnify and hold harmless
RAMCO from and against any and all Losses arising out of or resulting from:

(a)

any representations and warranties, as qualified by the disclosure schedules
attached hereto and incorporated herein by reference (the “Disclosure
Schedules”) made by Cornerstone and SEI in this Agreement or in any certificate
delivered in connection herewith not being true and accurate as of the Closing
Date (except for representations and warranties that expressly relate to a
specified date, the inaccuracy of which will be determined with reference to
such specified date);

(b)

any failure of Cornerstone and SEI to perform any of its material covenants,
agreements or obligations in this Agreement; and

(c)

any liability of Cornerstone and SEI for any Taxes with respect to periods prior
to Closing in excess of amounts reserved for Taxes in Cornerstone’s and SEI’s
books as of the Closing Date, except to the extent such liabilities are assumed
by RAMCO as provided herein.

10.2.

Indemnification of Cornerstone and SEI

Subject to the terms and limitations provided in this Article , prior to and
following the Closing, RAMCO and Max Khan, individually, shall indemnify and
hold harmless Cornerstone from and against any and all Losses arising out of or
resulting from:

(a)

any representations and warranties, as qualified by the disclosure schedules
attached hereto and incorporated herein by reference (the “Disclosure
Schedules”) made by RAMCO in this Agreement or in any certificate delivered in
connection herewith not being true and accurate as of the Closing Date (except
for representations and warranties that expressly relate to a specified date,
the inaccuracy of which will be determined with reference to such specified
date);

(b)

any claims made against RAMCO for any action, error, omission, or failure to act
according to contracts or the law prior to Closing;








-37-







--------------------------------------------------------------------------------



(c)

any failure of RAMCO to perform any of its material covenants, agreements or
obligations in this Agreement; and

(d)

any liability of RAMCO for any Taxes or tax filings and any related penalties
with respect to periods prior to Closing.

10.3.

Procedure for Indemnification.  

(a)

General.  The party (or parties) believing it (or they) to be entitled to
indemnification hereunder (the “Indemnitee”) shall promptly notify the other
party (or parties) (the “Indemnitor”) in writing of any claim, demand, action or
proceeding for which indemnification will or may be sought under Section  or
Section 10.2 (a “Notice of Claim”).  The Notice of Claim shall specify facts
reasonably known to the Indemnitee giving rise to such indemnity rights.  The
Indemnitor shall have 30 days after its receipt of such Notice of Claim to
respond in writing to same. The Indemnitee shall allow the Indemnitor and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the claim, and whether and to what extent any amount is payable in
respect of the claim and the Indemnitee shall assist the Indemnitor’s
investigation by giving such information and assistance (including access to the
Indemnitee’s premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnitor or any of its professional
advisors may reasonably request. If the Indemnitor does not so respond within
such 30 day period, the Indemnitor shall be deemed to have rejected such claim,
in which case the Indemnitee shall be free to pursue such remedies as may be
available to the Indemnitee on the terms and subject to the provisions of this
Agreement.  

(b)

Third Party Claims.  Promptly after receipt by an Indemnitee of written notice
of the assertion or the commencement of any Litigation by a third party for
which the Indemnitee is entitled to indemnification from the Indemnitor under
Section  or Section 10.2, the Indemnitee shall provide a Notice of Claim to the
Indemnitor, and thereafter shall keep the Indemnitor reasonably informed with
respect thereto; provided, however, that failure of the Indemnitee to give the
Indemnitor notice as provided herein shall not relieve the Indemnitor of its
obligations hereunder except to the extent that the Indemnitor is materially
prejudiced thereby.  In case any Litigation shall be commenced against any
Indemnitee by a third party, the Indemnitor shall be entitled to participate in
such Litigation and, at its option, assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee, at the Indemnitor’s sole expense,
provided, however, that the Indemnitor shall not have the right to assume the
defense of any Litigation if (i) the Indemnitee shall have one or more legal or
equitable defenses available to it which are different from or in addition to
those available to the Indemnitor, and, in the reasonable opinion of the
Indemnitee, counsel for the Indemnitor could not adequately represent the
interests of the Indemnitee because such interests could be in conflict with
those of the Indemnitor, (ii) such Litigation is reasonably likely to have an
adverse effect on any other matter beyond the scope or limits of the
indemnification obligation of the Indemnitor, or (iii) the Indemnitor shall not
have assumed the defense of the Litigation in a timely fashion (but in any event
within thirty days of notice of such Litigation).  If the Indemnitor shall
assume the








-38-







--------------------------------------------------------------------------------

defense of any Litigation, the Indemnitee shall be entitled to participate in
any Litigation at its expense, and the Indemnitor shall not settle such
Litigation unless the settlement shall include as an unconditional term thereof
the giving by the claimant or the plaintiff of a full and unconditional release
of the Indemnitee from all liability with respect to the matters that are
subject to such Litigation, or otherwise shall have been approved by the
Indemnitee.

10.4.

Determination of Indemnification Amounts; Time For Making Claims; Treatment of
Indemnification Payments.  

(a)

No party will have any liability to any Indemnitee with respect to claims under
Section  or Section 10.2, until the Indemnitees shall have incurred on a
cumulative basis Losses exceeding Ten Thousand and No/100 Dollars ($10,000.00)
(the “Deductible”), at which point the Indemnitor shall be liable for all Losses
in excess of the Deductible incurred by the Indemnitee(s); provided, that, the
Deductible shall not apply to any Losses occurring by virtue of a breach of
RAMCO’s obligations under  hereof.

(b)

The maximum aggregate liability of Cornerstone under Section  shall not exceed
$100,000.00 (the “Members’ Cap”).      

(c)

No Person shall be entitled to indemnification hereunder unless it shall have
given the party or parties from which indemnity is sought a Notice of Claim.

(d)

Indemnification payments under this Article  shall constitute adjustments to the
Merger Consideration.

(e)

Notwithstanding anything to the contrary set forth herein, nothing shall limit
any party from making any claims for Losses against any other party for fraud or
intentional misrepresentation.

10.5.

Survival. The representations and warranties in Sections , , , , , , 5.3 and 5.4
shall survive Closing indefinitely, and the representations and warranties in
Sections , , ,  shall survive Closing until the expiration of the statutory
period of limitation applicable to claims of authorities with respect to matters
that could constitute a breach of such representations and warranties. All other
representations and warranties of the parties in this Agreement or in any
certificate delivered in connection with this Agreement shall survive twelve
(12) months from the Closing Date.  Notwithstanding the foregoing, the
indemnifications of Cornerstone and SEI by Max Khan individually shall terminate
six (6) months from the Closing Date.

10.6.

Exclusive Rights.  Except as set forth in Section , if Closing shall occur, then
the remedies stated in this Article  shall constitute the sole and exclusive
remedies of the Parties, for breaches of covenants and obligations stated in
this Agreement or the inaccuracy of any representation or warranty in this
Agreement, or otherwise (whether in contract or in tort) with respect to this
Agreement or the transactions contemplated by this Agreement.  Without limiting
the generality of the








-39-







--------------------------------------------------------------------------------

foregoing, RAMCO acknowledges and agrees that neither Cornerstone nor its
Members and SEI or its Shareholders have made any representations or warranties
other than those representations and warranties expressly stated in this
Agreement, and that RAMCO has relied solely on the representations and
warranties expressly made in this Agreement.

11.

Miscellaneous.  

11.1.

Expenses.  Except as otherwise provided in this Agreement, each of the Parties
shall pay its own expenses and the fees and expenses, including without
limitation, those of its counsel, accountants, regulatory, manufactory or
financial advisory and other experts in connection with this Agreement.

11.2.

Publicity.  RAMCO, Cornerstone and SEI shall each consult with the others before
issuing any press release or making any other public disclosure concerning this
Agreement or the transactions contemplated by this Agreement prior to Closing
unless, in the case of RAMCO, in the reasonable judgment of RAMCO, a release or
disclosure is required to discharge its disclosure obligations under applicable
Legal Requirements, in which case it shall in good faith consult with
Cornerstone and SEI about the form, content and timing of such release or
disclosure prior to its release or disclosure.

11.3.

No Shopping.  Cornerstone and SEI hereby covenant and agree as follows: that
until April 30, 2013, or such later date as the parties may agree to, while this
Agreement is in effect, neither SEI, Cornerstone, nor any of their officers and
directors shall directly or indirectly, (i) solicit, initiate or enter into
discussions concerning the submission of proposals or offers from any other
person relating to a possible disposition of all or substantially all of the
assets of Cornerstone or SEI, a financing or similar transaction (an “Excluded
Transaction”), (ii) solicit, initiate or enter into discussions relating to a
possible Excluded Transaction, (iii) furnish to any other person any information
not already in the public domain relating to the business of Cornerstone or SEI
(other than in the ordinary course of business), or (iv) assist, participate in,
facilitate or encourage any effort or attempt by any other person to do or seek
any of the foregoing, except in each case as may be required by applicable law,
court or administrative order or in connection with contractual obligations
entered into in the ordinary and usual course of business. If approached with
respect to any such transaction, Cornerstone or SEI shall report such
information to RAMCO and supply the contract information on the same.

11.4.

Waivers.  No action taken pursuant to this Agreement shall be deemed to
constitute a waiver by the party taking the action, of compliance with any other
action, representation, warranty, covenant or agreement in this Agreement.  The
waiver by any party hereto of any condition or of a breach of another provision
of this Agreement shall not operate or be construed as a waiver of any other
condition or subsequent breach.  The waiver by any party of any of the
conditions precedent to its obligations under this Agreement shall not preclude
it from seeking redress for breach of this Agreement.  Any waiver must be in
writing.








-40-







--------------------------------------------------------------------------------



11.5.

Notices.  All notices, requests, demands, applications, services of process and
other communications which are required to be or may be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered by hand, sent by e-mail (provided it is also delivered by some other
means permitted by this Section ), delivered by recognized overnight courier, or
mailed, certified first class mail, postage prepaid, return receipt requested,
to the parties hereto at the following addresses:

To Cornerstone:

Cornerstone Program Advisors, LLC

60 E. 42nd Street

New York, NY 10165

Attn:  Thomas Telegades

E-Mail:  ttelegades@cornerstoneprogramadvisors.com




with copies (which shall not constitute notice) to:

Davidoff Hutcher & Citron LLP

605 Third Avenue, 34th Floor

New York, New York 10158

Attn:  Elliot Lutzker, Esq.

E-Mail:  ehl@dhclegal.com




To SEI:

Sustainable Energy Industries, Inc.

575 Lexington Avenue, 4th Floor

New York, NY 10022

Attn:  Peter Fazio

E-Mail:  pfazio@sustainable-energy-llc.com




with copies (which shall not constitute notice) to:

Davidoff Hutcher & Citron LLP
605 Third Avenue, 34th Floor
New York, New York 10158
Attn:  Elliot Lutzker, Esq.
E-Mail:  ehl@dhclegal.com

To RAMCO:

Receivable Acquisition & Management Corporation, Inc.

2 Executive Drive, Suite 630

Fort Lee, New Jersey 07024

Attn:  Max Khan

E-Mail:  mk@ramcoglobal.com








-41-







--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Alfred V. Greco, Esq.

199 Main Street

Suite 706

White Plains, NY 10601

E-Mail:  agreco@avglegal.com

or to such other address as any party shall have furnished to the other by
notice given in accordance with this Section.  Such notice shall be effective,
(i) if delivered in person or by overnight courier, upon actual receipt by the
addressee, or (ii) if mailed, upon the earlier of three days after deposit in
the mail and the date of delivery as shown by the return receipt therefor.

11.6.

Entire Agreement; Amendments.  This Agreement and the other agreements referred
to in this Agreement to which the parties to this Agreement also are parties
embody the entire agreement among the parties to this Agreement with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, oral or written, with respect thereto.  This Agreement may not
be modified orally, but only by an agreement in writing signed by the party or
parties against whom any waiver, change, amendment, modification, or discharge
may be sought to be enforced.

11.7.

Binding Effect; Benefits.  This Agreement shall inure to the benefit of and will
be binding upon the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.  None of RAMCO, SEI or
Cornerstone shall assign this Agreement or delegate any of its or their duties
hereunder to any other Person without the prior written consent of the others;
provided, however, that RAMCO may assign all of its rights and claims under this
Agreement and any other agreements or documents executed and delivered in
connection herewith to any Affiliate of RAMCO, provided RAMCO continues to
remain primarily liable for its obligations pursuant to this Agreement.

11.8.

Headings, Schedules, and Exhibits.  The section and other headings in this
Agreement are for reference purposes only and will not affect the meaning of
interpretation of this Agreement.  Reference to Schedules or Exhibits shall,
unless otherwise indicated, refer to the Exhibits and Schedules attached to this
Agreement, which shall be incorporated in and constitute a part of this
Agreement by such reference.  Any disclosure made in any Schedule to this
Agreement which should, based on the substance of such disclosure, be applicable
to another Schedule to this Agreement shall be deemed to be made with respect to
such other Schedule regardless of whether or not a specific reference is made
thereto; provided that the description of such item on a Schedule is such that
the parties could reasonably be expected to ascertain that such disclosure would
relate to such other provision of this Agreement.

11.9.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together will be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or other
means








-42-







--------------------------------------------------------------------------------

of electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Agreement.

11.10.

Governing Law.  

(a)

The validity, performance and enforcement of this Agreement and all transaction
documents, unless expressly provided to the contrary, shall be governed by the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law of such State.

(b)

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any Delaware state
court or federal court of the United States of America sitting in New Castle
County in the State of Delaware, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such Delaware state
court or, to the extent permitted by law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(c)

Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any Delaware state or federal
court.  Each of the parties hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

11.11.

Third Parties; Joint Ventures.  This Agreement constitutes an agreement solely
among the parties hereto, and is not intended to and will not confer any rights,
remedies, obligations, or liabilities, legal or equitable, including any right
of employment, on any Person (including, but not limited to, any employee or
former employee of Cornerstone, SEI or RAMCO) other than the parties hereto and
their respective successors or assigns, or otherwise constitute any Person a
third party beneficiary under or by reason of this Agreement.  Nothing in this
Agreement, expressed or implied, is intended to or shall constitute the parties
hereto partners or participants in a joint venture.

11.12.

Construction.  This Agreement has been negotiated by RAMCO, SEI and Cornerstone
and their respective legal counsel, and legal or equitable principles that might
require the construction of this Agreement or any provision of this Agreement
against the party drafting this Agreement shall not apply in any construction or
interpretation of this Agreement.  Unless otherwise expressly provided in this
Agreement, (i) words used in this Agreement, regardless of the gender used, will
be deemed and construed to include any other gender, masculine, feminine, or
neuter, as the context requires; (ii) the word “including” is not limiting;
(iii) the capitalized term








-43-







--------------------------------------------------------------------------------

“Section” refers to sections of this Agreement; (iv) references to a particular
Section include all subsections thereof; (v) references to a particular statute
or regulation include all amendments thereto, rules and regulations thereunder
and any successor statute, rule or regulation, or published clarifications or
interpretations with respect thereto, in each case as from time to time in
effect; (vi) references to a Person include such Person’s successors and assigns
to the extent not prohibited by this Agreement; and (vii) references to a “day”
or number of “days” (without the explicit use of the defined term “business
day”) will be interpreted as a reference to a calendar day or number of
calendar days.







[SIGNATURE PAGE FOLLOWS]








-44-







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date.




RECEIVABLE ACQUISITION & MANAGEMENT CORPORATION, INC.







By: /s/ Max Khan

Name:  Max Khan

Title:    President, CEO




SOLELY AS TO SECTIONS 5 AND 10.2




By: /s/ Max Khan

Max Khan, Individually













CORNERSTONE PROGRAM ADVISORS

SUSTAINABLE ENERGY INDUSTRIES LLC              







By: /s/ Thomas Telegades

By: /s/ Peter Fazio

Name:  Thomas Telegades

Name:  Peter Fazio

Title:     Managing Member

Title:    Chief Executive Officer










CORNERSTONE ACQUISITION CORP.

SUSTAINABLE ACQUISITION CORP.







By: /s/ Max Khan

By: /s/ Max Khan

Name:  Max Khan

Name:  Max Khan

Title:    Chief Executive Officer

Title:    Chief Executive Officer











-45-





